Exhibit 10.2

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CITYCENTER HOLDINGS, LLC

Dated as of October 16, 2013



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CITYCENTER HOLDINGS, LLC

This Second Amended and Restated Limited Liability Company Agreement (this
“Agreement”) is made as of October 16, 2013 (the “Effective Date”), by and
between PROJECT CC, LLC, a Nevada limited liability company (“MGM”) and INFINITY
WORLD DEVELOPMENT CORP, a Nevada corporation (“IW”). MGM and IW are hereinafter
referred to individually as a “Member” and collectively as the “Members”.

RECITALS

A. WHEREAS, Mirage Resorts, Incorporated, a Nevada corporation (“Mirage
Resorts”) and Dubai World, a Dubai, United Arab Emirates government decree
entity (“Dubai World”) entered into that certain Limited Liability Company
Agreement of CityCenter Holdings, LLC dated as of August 21, 2007 (the “Original
LLC Agreement”);

B. WHEREAS, Mirage Resorts assigned all of its rights, title, interest and
obligations in and to the Original LLC Agreement to MGM pursuant to that certain
Assignment and Assumption Agreement dated as of November 14, 2007;

C. WHEREAS, Dubai World assigned all of its rights, title, interest and
obligations in and to the Original LLC Agreement to IW pursuant to that certain
Assignment and Assumption Agreement dated as of November 15, 2007;

D. WHEREAS, MGM and IW entered into that certain Amendment No. 1 to the Limited
Liability Company Agreement of CityCenter Holdings, LLC dated as of November 15,
2007;

E. WHEREAS, MGM and IW entered into that certain Amendment No. 2 to the Limited
Liability Company Agreement of CityCenter Holdings, LLC dated as of December 31,
2007;

F. WHEREAS, MGM and IW entered into that certain Amended and Restated Limited
Liability Company Agreement dated as of April 29, 2009 (the “Amended and
Restated Agreement”);

G. WHEREAS, MGM, MGM MIRAGE, the Company and IW entered into that certain letter
agreement dated April 29, 2009 (the “Cash Proceeds Letter”);

H. WHEREAS, MGM and IW entered into that certain letter agreement dated as of
June 29, 2010 which amended the Amended and Restated Agreement (the “Letter
Agreement”);

I. WHEREAS, MGM and IW entered into that Amendment No. 1 to Amended and Restated
Limited Liability Company Agreement dated as of July 16, 2013 (“First
Amendment”);



--------------------------------------------------------------------------------

J. WHEREAS, MGM, through one or more Affiliates, owned the Project Assets;

K. WHEREAS, MGM previously (i) contributed the Project Assets to CityCenter
Land, LLC, a Nevada limited liability company (“Project Owner”) and, thereafter,
(ii) contributed 100% of the membership interests in Project Owner to the
Company;

L. WHEREAS, the Members have formed the Company to own, directly or indirectly
through its Subsidiary, Project Owner, and to manage, design, plan, develop,
construct, operate, lease and sell the Project pursuant to the provisions of the
Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq., as the same
may be amended from time to time (the “Act”); and

M. WHEREAS, the Parties desire to amend and restate the Amended and Restated
Agreement, as amended by the Letter Agreement and the First Amendment, in its
entirety, in order to set out their agreement as to the conduct of business and
the affairs of the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises
set forth, the Parties agree as follows:

ARTICLE 1

THE COMPANY

Section 1.1 Organization. Mirage Resorts and Dubai World formed and established
a limited liability company, called CityCenter Holdings, LLC (the “Company”),
under and pursuant to the provisions of the Act, and upon the terms and
conditions set forth in the Original LLC Agreement. On November 2, 2007, a
certificate of formation for the Company was filed.

Section 1.2 Name. The name of the Company is CityCenter Holdings, LLC, and all
business of the Company shall be conducted solely in such name or in such other
name or names as may be Approved by the Board of Directors.

Section 1.3 Place of Business. The principal office of the Company shall be
located at such place within the County as may be approved by the Managing
Member.

Section 1.4 Business of the Company. Subject to Section 1.10 hereof, the
business of the Company is to acquire and own the Project Assets and to design,
develop, construct, finance, own and operate the Project. In furtherance of its
business, the Company shall have and may exercise all the powers now or
hereafter conferred by the laws of the State of Delaware on limited liability
companies formed under the laws of that State, and may do any and all things
related or incidental to its business as fully as natural persons might or could
do under the laws of that State. Such power shall include, but shall not be
limited to, the creation, ownership and operation of one or more wholly owned
Subsidiaries for the purposes set forth in Section 1.10 hereof. The Company has
registered to do business in the State of Nevada.

Section 1.5 Purposes Limited. Except as otherwise provided in this Agreement,
the Company shall not engage in any other activity or business and none of the
Members shall have any authority to hold itself out as an agent of the other
Member in any other business or activity.

 

-2-



--------------------------------------------------------------------------------

Section 1.6 No Payments of Individual Obligations. The Members shall use the
Company’s credit and assets solely for the benefit of the Company. Other than as
set forth in an Additional Agreement, no asset of the Company shall be
transferred or encumbered for or in payment of any individual obligation of a
Member.

Section 1.7 Statutory Compliance. The Company shall exist under and be governed
by, and this Agreement shall be construed and enforced in accordance with, the
laws of the State of Delaware, but excluding its conflict of law principles. The
Members shall make all filings and disclosures required by, and shall otherwise
comply with, all such laws. The Members shall execute, file and record in the
appropriate records any assumed or fictitious name certificate required by law
to be filed or recorded in connection with the formation of the Company and
shall execute, file and record such other documents and instruments as may be
necessary or appropriate with respect to the formation of, and conduct of
business by, the Company.

Section 1.8 Title to Property. All property, whether real or personal, tangible
or intangible, owned by the Company or its Subsidiaries shall be owned in the
name of the Company or its Subsidiaries, and no Member shall have any ownership
interest in such property in its individual name or right and each Member’s
interest in the Company shall be personal property for all purposes.

Section 1.9 Duration. The Company commenced on the date of its formation
pursuant to Section 1.1 hereof and shall continue until dissolved and liquidated
pursuant to law or any provision of this Agreement.

Section 1.10 Conduct of Business Through Single Purpose Entities. It is the
intention of the Members that the Company serve as a holding company and operate
its business, and own each of the Project Assets, through single purpose wholly
owned limited liability companies or other wholly owned entities (each, a
“Subsidiary” or, together, the “Subsidiaries”).

Section 1.11 Definitions. As used in this Agreement:

“Acceptance Notice” has the meaning set forth in Section 11.6(b) hereof.

“Act” has the meaning set forth in Recital L.

“actual knowledge” has the meaning set forth in Section 10.1 or Section 10.2
hereof, as applicable.

“Actual Pre-Closing Residential Proceeds” means the amount set forth on Schedule
1.11 which is the actual amount of (A) cash proceeds received by MGM or its
Affiliates, excluding any cash proceeds returned or refunded, from the sale or a
contract to sell any residential units in the Project Components since the
inception of the Project to the Closing Date less (B) the Sales Expenses related
to such residential units.

“Additional Agreements” means the Development Management Agreement, the
Operations Management Agreements, and the Ancillary Agreements.

“Additional Capital Contribution” has the meaning set forth in Section 3.3(a)
hereof and includes Capital Contributions made pursuant to Section 3.3,
Section 3.4 and Section 3.5(b) hereof.

 

-3-



--------------------------------------------------------------------------------

“Adjusted Capital Account Balance” has the meaning set forth in Section 5.6(a)
hereof.

“Affiliate” means a Person which directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified; provided, however, that a Member, as such, shall not be deemed
to be an Affiliate of the other Member. For the purpose of this definition,
“control” (including, with correlative meanings, the terms “controls,”
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Alternate” has the meaning set forth in Section 9.1(c) hereof.

“Amended and Restated Agreement” has the meaning set forth in Recital F.

“Ancillary Agreement” means an agreement between MGM or its Affiliate and the
Company providing for a grant of a lease, easement, or permission to use or
occupy any real, personal or intellectual property, including, but not limited
to, such matters described in Exhibit B attached hereto.

“Annual Budget” means, at any time, the annual budget for the day-to-day
operations of a Project Component most recently Approved by the Board of
Directors in accordance with the terms of this Agreement.

“Appraisal Notice” has the meaning set forth in Section 13.4 hereof.

“Appraised Value” has the meaning set forth in Section 13.4 hereof.

“Approval” or “Approved” means, with the respect to the Board of Directors, the
approval by (i) a majority of all of the Representatives on the Board of
Directors entitled to vote on the matter, (ii) as long as MGM or its Affiliate
is a Member, at least one Representative designated by MGM, and (iii) as long as
IW or its Affiliate is a Member, at least one Representative designated by IW.

“Approved Counsel” means (i) Lionel Sawyer & Collins, (ii) Snell & Wilmer,
L.L.P., (iii) Brownstein Hyatt Farber Schreck, and (iv) any other attorney duly
licensed in the State of Nevada that has been Approved by the Board of Directors
or by all Members in writing.

“Bankruptcy Code” means Title 11 of the United States Code (and any successor
thereto), as amended from time to time.

“Base Profit Interest” has the meaning set forth in Section 3.5(b) hereof.

“Benchmarking Data” has the meaning set forth in Section 7.8(i) hereof.

“Bi-Weekly Performance Report” has the meaning set forth in Section 7.8(i)
hereof.

“Board of Directors” has the meaning set forth in Section 9.1(a) hereof.

 

-4-



--------------------------------------------------------------------------------

“Business Day” means each day other than a Saturday, Sunday or any day observed
by the Federal, State of Nevada or local government in Las Vegas, Nevada as a
legal holiday.

“Business Plan” means, collectively, each of the Component Business Plans and
the Project Business Plan, as each may be, from time to time, amended, modified
or supplemented in accordance with the terms and provisions of this Agreement.

“Capital Account” has the meaning set forth in Section 3.7(a) hereof.

“Capital Contribution” means an Initial Capital Contribution or Additional
Capital Contribution.

“Cash Proceeds Letter” has the meaning set forth in Recital G.

“Cash Purchase Procedure” has the meaning set forth in Section 4.2(a) hereof.

“Casino Opening Date” has the meaning set forth in Section 4.2(c)(i) hereof.

“Closing Date” means November 15, 2007.

“Code” means the Internal Revenue Code of 1986 (and any successor thereto), as
amended from time to time.

“Company” has the meaning set forth in Section 1.1 hereof.

“Company Accountants” means Deloitte & Touche, LLP.

“Company Minimum Gain” has the meaning as set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

“Completion Date” has the meaning as set forth in the Amendment to Disbursement
Agreement, dated as of April 29, 2009, between the Company and Bank of America,
N.A.

“Component Business Plan” has the meaning ascribed to such term in
Section 7.8(b) hereof, as such may be, from time to time, amended, modified or
supplemented in accordance with the terms and provisions of this Agreement.

“Conditional Transfer Price” means, with respect to the Units to be Transferred
pursuant to Section 4.2, Section 9.3(d) or Section 13.4 hereof, 100% of the
Appraised Value of such Units.

“Condo Proceeds” has the meaning ascribed to the term “Net Condo Proceeds” in
the Credit Facility.

“Construction Budget” means, at any time, the budget for the acquisition,
development and construction of the entire Project prepared by, or on behalf of,
the Managing Member and Approved by the Board of Directors, setting forth in
detail, by category and line item, all Development Costs and all pre-opening
costs, as such budget shall be amended from time to time in accordance with this
Agreement. The Construction Budget shall allocate and separate all Development
Costs among the various Project Components so that the Construction Budget sets
forth a maximum amount of Development Costs for each Project Component and the
sum of the aggregate budgeted

 

-5-



--------------------------------------------------------------------------------

Development Costs for each Project Component will equal the aggregate amount of
the Construction Budget. The Construction Budget was Approved by the Board of
Directors on or about March 5, 2009 and is attached hereto as Exhibit I. All
future Construction Budgets, including any amendments, modifications and/or
supplements thereof and thereto, will be in the same form as the Construction
Budget.

“Construction Completion Guaranty” means that certain Amended and Restated
Sponsor Completion Guarantee (MGM MIRAGE) dated as of April 29, 2009, executed
by MGM MIRAGE in favor of the Company and the other Persons named therein, as
amended by the Second Amended and Restated Sponsor Completion Guarantee dated as
of January 11, 2011 and by the Third Amended and Restated Sponsor Completion
Guarantee dated as of October 16, 2013.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Agreements” means each of the Contribution Agreements dated as of
the Effective Date by and between the Company and IW and MGM, respectively.

“County” means Clark County, Nevada.

“CPI” means the Consumer Price Index for All Urban Consumers published by the
Bureau of Labor Statistics of the United States Department of Labor, Los
Angeles-Anaheim-Riverside, All Items (1982-84 = 100), or any successor index
thereto, as such successor index may be appropriately adjusted to establish
substantial equivalence with the CPI, or if the CPI ceases to be published and
there is no successor thereto, such other index as shall be Approved by the
Board of Directors.

“Credit Facility” means that certain Third Amended and Restated Credit Agreement
dated as of the Effective Date by and among the Company, Bank of America, N.A.,
as Administrative Agent, Bank of America, N.A. as an L/C Issuer, and certain
other lenders, as the same may be further amended or modified following the
Effective Date.

“Damages” means any loss, cost, liability, claim, damage, expense (including
reasonable attorneys’ fees), demand and cause of action of any nature
whatsoever, whether or not involving a third party claim and without taking into
account any related insurance payments.

“Deemed Satisfaction of DW Obligations” has the meaning set forth in
Section 15.24 hereof.

“Deemed Satisfaction of MR Obligations” has the meaning set forth in
Section 15.25 hereof.

“Default Interest Rate” means the Prime Rate plus five percent (5%).

“Defaulting Member” has the meaning set forth in Section 13.1 hereof.

“Delinquent Member” has the meaning set forth in Section 3.5 hereof.

“Depreciation” shall mean, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
with respect to an asset for such Fiscal Year or other period for U.S. federal
income tax purposes, except that if the Gross Asset

 

-6-



--------------------------------------------------------------------------------

Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such Fiscal Year or other period bears to such beginning
adjusted tax basis.

“Development Agreement” means that certain Development Agreement, recorded with
Clark County Recorders Office on May 23, 2006 as document number
20030523-0005103, by and among the County of Clark and Project CC, LLC D/B/A
Project CityCenter, Bellagio, LLC, The April Cook Companies, Treasure Island
Corp., Restaurant Ventures of Nevada, Inc., Victoria Partners, a Limited
Partnership and Boardwalk Casino, Inc.

“Development Costs” means, without duplication, all of the following fees, costs
and expenses incurred or to be paid in connection with the Project: (i) all hard
construction costs to construct and complete the entire Project in accordance
with the Plans, (ii) whether incurred before or after completion of any
particular Project Component, any costs of fit out of such Project Component
(which shall include, without limitation, any free rent, tenant improvements or
other tenant concessions), (iii) soft costs directly related to the construction
of the Project (such as architect’s fees), incurred since inception of the
Project, (iv) other soft costs not directly related to hard construction costs
of the Project (such as real estate taxes and insurance premiums), in each case,
whether paid or unpaid, and (v) all fees, costs and expenses incurred to acquire
the Project Assets (excluding the initial Capital Contribution of Dubai World
pursuant to the Original LLC Agreement).

“Development Management Agreement” means that certain Development Management
Agreement for CityCenter by and among MGM, MGM MIRAGE and the Company dated
November 15, 2007, as amended.

“Development Manager” has the meaning ascribed to it in the Development
Management Agreement.

“Disposing Member” has the meaning set forth in Section 11.6(a) hereof.

“Disposition Notice” has the meaning set forth in Section 11.6(a) hereof.

“Distributable Cash” has the meaning set forth in Section 6.3 hereof.

“Dubai World” has the meaning set forth in Recital A.

“DW L/C” means, collectively, (a) that certain letter of credit dated as of
April 29, 2009 posted by Dubai World and issued by Emirates Bank, NBD in favor
of the Company in the amount of $408.455 million and (b) the sum of
85.545 million deposited by Dubai World with the lender under the Prior
Construction Facility on April 29, 2009.

“Dubai World Restricted Affiliates” has the meaning set forth in
Section 15.21(b) hereof.

“Effective Date” has the meaning set forth in the Preamble.

 

-7-



--------------------------------------------------------------------------------

“Emergency Situation” means a bona fide emergency situation which creates an
imminent risk to life, safety or significant damage to the Project.

“Encumbrance” means any monetary mortgage, pledge, Lien, charge, hypothecation,
security interest, or other monetary encumbrances of any nature whatsoever.

“Escalation” has the meaning set forth in Section 9.3(c) hereof.

“Event of Bankruptcy” has the meaning set forth in Section 13.1 hereof.

“Event of Default” has the meaning set forth in Section 13.1 hereof.

“Financing” means debt financing, which may be unsecured or collateralized by
one or more Liens on the Project Assets or any portion thereof (including
purchase money financing collateralized by furniture, furnishings, fixtures,
machinery or equipment), to be obtained by the Company from one or more
commercial banks or other lenders (including vendors or the Members) for the
purpose of funding the Project.

“Financing Documents” means all agreements between the Company and any
applicable lender evidencing any Financing.

“First Amendment” has the meaning set forth in Recital I.

“Fiscal Year” has the meaning set forth in Section 7.5 hereof.

“Force Majeure” means war, terrorism, explosion, bombing, revolution, riots,
civil commotion, strikes, lockout, inability to obtain labor or materials, fire,
flood, storm, earthquake, hurricanes, tornado, drought, tidal waves, settlement
of dredged areas or other acts or elements, accident, government restrictions or
appropriation or other causes, whether like or unlike the foregoing, affecting
the Project.

“Gaming” means to deal, operate, carry on, conduct, maintain or expose for play
any game as defined in applicable Gaming Laws, or to operate an inter-casino
linked system.

“Gaming Approvals” means with respect to any action by a particular Person, any
consent, finding of suitability, license, approval or other authorization
required for such action by such Person from a Gaming Authority or under Gaming
Laws.

“Gaming Authority” means those national, state, local and other governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or regulating gaming or gaming activities in any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.

“Gaming Components” means all Project Components in which Gaming will take
place.

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in NRS Chapters 462 – 466, and the

 

-8-



--------------------------------------------------------------------------------

regulations of the Nevada Gaming Commission promulgated thereunder, and the
Clark County Code.

“General Contractors” means the Prime Contractor and any other Person which
becomes a general or prime contractor for any portion of the work contemplated
by the Construction Budget or the Plans.

“Gross Asset Value” has the meaning set forth in Section 3.9(a) hereof.

“Harmon Completion Guaranty” means that certain guaranty the form of which shall
be negotiated in good faith by the Members and executed by MGM and MGM MIRAGE in
favor of the Company which, among other things, shall provide for MGM’s and MGM
MIRAGE’s obligation to pay all costs relating to the completion of the Harmon
Hotel in excess of Two Hundred Million Dollars ($200,000,000) plus a cost
escalator mutually agreed upon by the Members if the Major Decision to proceed
with the completion of the Harmon Hotel is made.

“Hotel Assets” means, collectively, the following Project Components: (i) the
CityCenter Resort and Casino; (ii) the Mandarin Oriental Hotel/Residences;
(iii) the Vdara Condo/Hotel Tower; and (iv) assets related to (i), (ii) and
(iii).

“Impasse” has the meaning set forth in Section 9.3(c) hereof.

“Impasse Election Date” has the meaning set forth in Section 9.3(d) hereof.

“Impasse Trigger Date” has the meaning set forth in Section 9.3(d) hereof.

“Indemnified Party” and “Indemnified Parties” have the meaning set forth in
Section 2.5(a) hereof.

“Indemnifying Party” has the meaning set forth in Section 2.5(c) hereof.

“Individual Adjusted Profit Interest Addition” has the meaning set forth in
Section 3.5(b) hereof.

“Individual Adjusted Profit Interest Subtraction” has the meaning set forth in
Section 3.5(b) hereof.

“Individual Base Profit Interest Addition” has the meaning set forth in
Section 3.5(b) hereof.

“Individual Base Profit Interest Subtraction” has the meaning set forth in
Section 3.5(b) hereof.

“Initial Capital Contribution” has the meaning set forth in Section 3.2 hereof.

“Interest” means, with respect to a Member, the percentage ownership interest in
the Company represented by the Units owned by such Member.

“IW” has the meaning set forth in the Preamble.

“IW Default Contributions” means any Additional Capital Contributions made by IW
pursuant to Section 3.5(b).

“IW Gaming Approval” has the meaning set forth in Section 4.2(b) hereof.

 

-9-



--------------------------------------------------------------------------------

“IW Indemnitees” has the meaning set forth in Section 13.3(a) hereof.

“IW L/C Contributions” means any Additional Capital Contributions made by IW
pursuant to Section 3.4.

“IW Special Representative” has the meaning set forth in Section 9.5.

“IW Tax Liability” has the meaning set forth in Section 4.7(a) hereof.

“L/C Contribution” means any Additional Capital Contribution made pursuant to
Section 3.4.

“Lease Agreements” has the meaning set forth in Section 4.2(b) hereof.

“Lending Member” has the meaning set forth in Section 3.5(a) hereof.

“Letter Agreement” has the meaning set forth in Recital H.

“Letters of Credit” means, collectively, the DW L/C and the MGM L/C.

“License Breach” has the meaning set forth in Section 13.1(d) hereof.

“Lien” or “Liens” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including, without limitation, any conditional sale
or other title retention agreement or lease in the nature thereof).

“Major Contract” means any contract under which the Company would be required to
make payments or incur liabilities in excess of $20 million.

“Major Decision” has the meaning set forth in Section 9.3(a) hereof.

“Major Lease” means any lease agreement under which the Company would be
required to make payments, receive payments, or incur liabilities, in each case,
in excess of $20 million.

“Managing Member” means MGM or its successor as Managing Member.

“Material Competitors” means, collectively, the entities identified in Exhibit H
attached hereto.

“Member” and “Members” has the meaning set forth in the Preamble.

“Member Loan” has the meaning set forth in Section 3.5(a)(i) hereof.

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a nonrecourse liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).

 

-10-



--------------------------------------------------------------------------------

“MGM” has the meaning set forth in the Preamble.

“MGM Additional Contribution” has the meaning set forth in Section 4.7(a)
hereof.

“MGM Default Contributions” means any Additional Capital Contributions made by
MGM pursuant to Section 3.5(b).

“MGM Indemnitees” has the meaning set forth in Section 13.3(b) hereof.

“MGM L/C” means that certain letter of credit dated as of April 29, 2009 posted
by MGM MIRAGE and issued by Bank of America, N.A., in favor of the Company in
the amount of $224 million.

“MGM L/C Contributions” means any Additional Capital Contributions made by MGM
pursuant to Section 3.4.

“MGM MIRAGE” means MGM Resorts International, a Delaware corporation f/k/a MGM
MIRAGE.

“MGM MIRAGE Restricted Affiliates” has the meaning set forth in Section 15.21(a)
hereof.

“Mirage Resorts” has the meaning set forth in Recital A.

“Net Residential Proceeds” means the actual amount of (A) cash proceeds received
by the Company or its Affiliates from the sale of any residential units in the
Project Components less (B) the Sales Expenses related to such residential
units.

“Non-Defaulting Member” means a Member who is not a Defaulting Member.

“Non-Delinquent Member” has the meaning set forth in Section 3.5 hereof.

“Non-Disposing Member” has the meaning set forth in Section 11.6(b) hereof.

“Non-Recourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Offer Notice” has the meaning set forth in Section 11.6(b) hereof.

“Offer Period” has the meaning set forth in Section 11.6(b) hereof.

“Offered Units” has the meaning set forth in Section 11.6(a) hereof.

“Operations Management Agreements” means, collectively, those certain
agreements, as amended, listed on Exhibit D attached hereto.

“Operations Manager” has the meaning ascribed to it in the Operations Management
Agreements.

“Original LLC Agreement” has the meaning set forth in Recital A.

“Original Signing Date” means August 21, 2007.

 

-11-



--------------------------------------------------------------------------------

“Party” or “Parties” means MGM, IW, individually or collectively, as
appropriate, and their respective successors and assigns.

“Passive Member” has the meaning set forth in Section 11.4(b)(i) hereof.

“People Mover” has the meaning set forth in Section 4.6 hereof.

“Permitted Transfer” has the meaning set forth in Section 11.2 hereof.

“Permitted Transferee” means, (i) in the case of MGM: any Person, one hundred
percent (100%) of the voting stock or beneficial ownership of which is owned
directly or indirectly, including through subsidiaries, by MGM MIRAGE, and
(ii) in the case of IW: any Person, one hundred percent (100%) of the voting
stock or beneficial ownership of which is owned directly or indirectly,
including through subsidiaries, by Dubai World.

“Person” means any natural person, corporation, limited liability company, firm,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or quasi-governmental entity or other
entity of similar nature.

“Plans” means, at any time, the plans and specifications for the construction of
the Project, together with all additions, modifications, supplements, addenda,
and change orders thereto and thereof, in each event Approved by the Board of
Directors in accordance with Section 7.8 and Section 9.3 hereof.

“Prime Contractor” means Perini Building Company, Inc., an Arizona corporation,
and its successors.

“Prime Rate” means the “U.S. prime rate” published in the “Money Rates” or
equivalent section of the Western Edition of The Wall Street Journal, provided
that if a “prime rate” range is published by The Wall Street Journal, then the
highest rate of that range will be used, or if The Wall Street Journal ceases
publishing a prime rate or a prime rate range, then the Managing Member will
select a prime rate, a prime rate range or another substitute interest rate
index that is based upon comparable information.

“Prior Construction Facility” means the Credit Agreement dated October 3, 2008
by and among the Company, Bank of America, N.A. as Administrative Agent,
Disbursement Agent, and Swing Line Lender, and certain other lenders, as amended
pursuant to Amendment No. 1 to the Credit Agreement dated December 31, 2008, and
Amendment No. 2 and Waiver to Credit Agreement dated as of April 29, 2009.

“Profit” and “Loss” shall mean for each Fiscal Year or other period, the taxable
income or tax loss of the Company for federal income tax purposes for such
Fiscal Year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be separately
stated pursuant to Code Section 703(a)(1) shall be included in taxable income or
tax loss), with the following adjustments:

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses hereunder shall be
added to such taxable income or tax loss;

 

-12-



--------------------------------------------------------------------------------

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits and Losses hereunder shall be subtracted from such taxable income or tax
loss;

(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the provisions of this Agreement, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits and Losses;

(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed with reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or tax loss, there shall be
taken into account Depreciation for such Fiscal Year;

(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Profits and Losses; and

(vii) Notwithstanding any other provisions of the foregoing provisions of this
definition, any items which are specially allocated to a Member hereunder shall
not be taken into account in computing Profits and Losses.

“Profit Interest” has the meaning set forth in Section 3.5(b) hereof.

“Project” means the development known as CityCenter located in the County which
is to consist of the Project Components.

“Project Assets” means all real, personal and intangible property related to or
used in connection with any business, operation, enterprise or development that
is the Project, but excluding all real, personal and intangible property related
to or used in connection with any business, operation, enterprise or development
that is not the Project. A description of a portion of the property comprising
the Project Assets is set forth in Exhibit C attached hereto.

“Project Business Plan” has the meaning ascribed to such term in Section 7.8(a)
hereof, as such Project Business Plan may be, from time to time, amended,
modified or supplemented in accordance with the terms and provisions of this
Agreement.

“Project Components” means the elements of the Project generally described on
Exhibit A attached hereto.

“Project Owner” has the meaning set forth in Recital K.

 

-13-



--------------------------------------------------------------------------------

“Regulations” means the Treasury Regulations promulgated under the Code.

“Regulatory Allocations” has the meaning set forth in Section 5.5 hereof.

“Representative” has the meaning set forth in Section 9.1(b) hereof.

“Sales Expenses” with respect to any residential units within the Project
Components, means the sales commissions and marketing expenses related to the
sale of such residential units.

“Securities Laws” has the meaning set forth in Section 10.1(j).

“Selling Member” has the meaning set forth in Section 11.8(a) hereof.

“Subordinated Notes” means each of the Second Amended and Restated Sponsor
Subordinated Notes dated as of January 1, 2011, issued by the Company in favor
of each of IW and MGM MIRAGE, respectively.

“Subsidiary” has the meaning set forth in Section 1.10 hereof.

“Tag-Along Notice” has the meaning set forth in Section 11.8(b) hereof.

“Tagging Member” has the meaning set forth in Section 11.8(b) hereof.

“Tax Matters Partner” has the meaning set forth in Section 7.4 hereof.

“Title Policy” means that certain title policy number C30-Z008553 issued by
Commonwealth Land Title Insurance Company dated October 30, 2008.

“Transfer” means, with respect to a Unit, to directly or indirectly sell,
assign, transfer, give, donate, pledge, hypothecate, deposit, alienate,
bequeath, devise or otherwise dispose of or encumber such Unit. Notwithstanding
the foregoing definition of Transfer, the following are not considered
Transfers:

(a) the transfer of interests (in one or more transactions) of an entity that
owns, directly or indirectly, any Units if: (A) the value of the Units held,
directly or indirectly, by such entity does not exceed 50% of the fair market
value of the total assets of such entity; and (B) the transferor continues to
consolidate with the entity for financial reporting purposes; and

(b) an offering of securities by, or a change of control of, MGM MIRAGE.

“Transfer Breach” has the meaning set forth in Section 13.1(a) hereof.

“Transferee” means a Person to whom a Transfer is made.

“True Proceeds” has the meaning set forth in Section 4.7(a) hereof.

“Unreturned Default Contributions” means (i) as to IW, the IW Default
Contributions less the aggregate amount of distributions made to IW pursuant to
Section 6.4(a) hereof and (ii) as to MGM, the MGM Default Contributions less the
aggregate amount of distributions made to MGM pursuant to Section 6.4(a) hereof.

 

-14-



--------------------------------------------------------------------------------

“Unreturned L/C Capital Contributions” means (i) as to IW, the IW L/C
Contributions less the aggregate amount of distributions made to IW pursuant to
Section 6.4(b) hereof and (ii) as to MGM, (a) the sum of $270 million as
described in Section 3.3 hereof plus (b) the MGM L/C Contributions less (c) the
aggregate amount of distributions made to MGM pursuant to Section 6.4(c) hereof.

“Unauthorized Action” has the meaning set forth in Section 9.1(a) hereof.

“Unit” has the meaning set forth in Section 3.1 hereof.

“Unreturned Investment” for a Member at any given time means the aggregate
amount of such Member’s Capital Contribution made up to that time less the
aggregate amount of distributions made to such Member by the Company up to that
time.

ARTICLE 2

THE MEMBERS

Section 2.1 Identification. MGM and IW shall be the Members of the Company. No
other Person may become a Member except pursuant to a Transfer specifically
permitted under and effected in compliance with this Agreement.

Section 2.2 Services of Members. During the existence of the Company and, unless
otherwise provided in an Additional Agreement, the Members shall be required to
devote only such time and effort to Company business as may be necessary to
promote adequately the interests of the Company and the mutual interests of the
Members, it being specifically understood and agreed that the Members shall not
be required to devote full time to Company business, and each Member agrees and
acknowledges that each Member and its Affiliates currently do, and at any time
and from time to time may, engage in and possess interests in other business or
operations of every type and description, independently or with others,
including, but not limited to, such business or operations that relate to or
compete with the Project; and (i) neither the Company nor the other Member shall
by virtue of this Agreement have any right, title or interest in or to such
independent ventures or to the income or profits derived therefrom and
(ii) nothing in this Agreement or any Additional Agreements shall be deemed to
limit, restrict, prohibit, or otherwise abridge each Member’s rights or ability
to engage in or possess such interests.

Section 2.3 Reimbursement and Fees. Unless expressly provided for in this
Agreement, approved by each of the Members, or provided for in an Additional
Agreement, neither of the Members nor any Affiliate thereof shall be paid any
compensation for its management services to the Company provided pursuant to the
terms hereof or be reimbursed for out of pocket, overhead or general
administrative expenses.

Section 2.4 Transactions with Affiliates. The Company shall be entitled to
employ or retain, or enter into a transaction or contract with a Member or an
officer, employee or Affiliate of any Member only after the Board of Directors
has Approved such transaction or contract. Other than with respect to fees or
other payment provided for, contemplated, or permitted in an Additional
Agreement, the compensation and other terms and conditions of any such

 

-15-



--------------------------------------------------------------------------------

arrangement with any Member or any officer, employee or Affiliate of any Member
shall be no less favorable to the Company than those that could reasonably be
obtained at the time from an unrelated party providing comparable goods or
services. Except for and subject to the terms of an Additional Agreement, it is
expressly understood and agreed that the Company shall not enter into any
contracts with an Affiliate of any Member other than at such Affiliate’s cost.

Section 2.5 Liability of the Members; Indemnification.

(a) Except as otherwise may be required by applicable law, neither Member nor
any officer, director, employee, agent or Affiliate of a Member nor any other
Person that serves at the request of the Members on behalf of the Company
including any Representative and the IW Special Representative (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”) shall be liable
for damages or otherwise to the Company or the other Member for any act or
omission performed or omitted by it within the scope of the authority granted to
it by this Agreement so long as such act or omission shall not constitute bad
faith or willful misconduct with respect to such acts or omissions.

(b) To the fullest extent permitted by law, the Indemnified Parties shall be
defended, indemnified and held harmless by the Company from and against any and
all Damages, arising out of or incidental to any act performed or omitted to be
performed by any one or more of the Indemnified Parties (including, without
limitation, to the extent permitted by law, actions or omissions constituting
gross negligence) in connection with the business of the Company; provided,
however, that such act did not constitute fraud or willful misconduct on behalf
of such Indemnified Party; and provided further, however, that any obligation to
an Indemnified Party under this Section 2.5 shall be paid first from insurance
proceeds under policies maintained by the Company or from third party
indemnities or guarantees, and to the extent such obligation remains unpaid, it
shall be paid solely out of and to the extent of the assets of the Company and
shall not be a personal obligation of any Member. To the extent that any
Indemnified Party has, at law or in equity, duties (including, without
limitation, fiduciary duties) to the Company, any Member or other Person bound
by the terms of this Agreement, such Indemnified Party acting in accordance with
this Agreement shall not be liable to the Company, any Member, or any such other
Person for its reliance on (i) the advice of accountants or legal counsel for
the Company, or (ii) the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties of an Indemnified Party
otherwise existing at law or in equity, are agreed by the Parties to replace or
modify such other duties to the greatest extent permitted under applicable Law.

(c) The Company and each Member (if not the Indemnifying Party) shall be
indemnified, defended and held harmless by the other Member (the “Indemnifying
Party”) from and against any and all Damages arising out of or incidental to
(i) any act performed by the Indemnifying Party (including acts performed as the
Member) or its authorized representatives, officers, employees, directors,
shareholders, partners and members that is not performed within the scope of
authority conferred upon the Indemnifying Party or the applicable Person under
this Agreement, (ii) the fraud or willful misconduct of the Indemnifying Party
or its authorized representatives, officers, employees, directors, shareholders,
partners and members or (iii) the breach by the Company of any of its
representations or warranties made under any joint venture, purchase, loan or
other agreement entered into in connection with the acquisition of Project
Assets, which breach was solely the result of written information or matters
pertaining to the Indemnifying Party provided or confirmed by such Indemnifying
Party; provided. however, that the cumulative

 

-16-



--------------------------------------------------------------------------------

indemnification obligation of a Member under this Section 2.5 shall in no event
exceed the amount of the Unreturned Investment of the other Member at the time
of such indemnification.

(d) To the fullest extent permitted by law, expenses incurred by an Indemnified
Party in defending a civil or criminal action, suit or proceeding arising out of
or in connection with this Agreement or the Company’s business or affairs shall
be paid by the Company in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking by or on behalf of the Indemnified
Party to repay such amount plus interest at the Prime Rate if it is ultimately
determined that the Indemnified Party was not entitled to be indemnified by the
Company in connection with such action.

(e) The Company may purchase, at its expense, insurance to insure any
Indemnified Party against liability for any breach or alleged breach of its
fiduciary responsibilities or any act for which an Indemnified Party may receive
indemnification hereunder.

(f) Any and all indemnity obligations of each Party shall survive any
termination of this Agreement or of the Company.

ARTICLE 3

CAPITAL CONTRIBUTIONS; LOANS; CAPITAL ACCOUNTS

Section 3.1 Issuance of Units. The Company has issued one hundred
(100) membership units (each a “Unit” and collectively, the “Units”). Each of
the Members owns fifty (50) Units. Additional Capital Contributions may be made
and, if necessary, additional Units may be issued, in accordance with terms and
conditions approved by the Members. Issuance of additional Units pursuant to
this Agreement does not constitute an amendment of this Agreement. Exhibit E
attached hereto will be revised from time to time to reflect the Units issued
from time to time to the Members. Units shall represent the Interest (including
ownership and voting interest), but not necessarily the Profit Interest, of each
Member.

Section 3.2 Initial Capital Contributions. Through March 26, 2009, each Member
or its predecessor-in-interest made Capital Contributions to the Company
(“Initial Capital Contribution”) as set forth on Schedule 3.2.

Section 3.3 Additional Capital Contributions. In the event that one or both of
the Members is required to contribute additional capital or lend any funds to
the Company as expressly provided in this Agreement or the Board of Directors
Approves any such additional capital contribution (each, an “Additional Capital
Contribution”), except as otherwise expressly provided in this Agreement, the
amounts to be contributed shall be payable by the Members in proportion to their
respective Profit Interests or as otherwise expressly provided in this
Agreement; provided, however, that prior to the Effective Date but after
March 26, 2009, MGM contributed $270 million to the Company as an Additional
Capital Contribution (with a corresponding increase to MGM’s Capital Account)
and not as a Member Loan. The Members shall not be required to contribute
additional capital or lend any funds to the Company except as expressly provided
in this Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 3.4 Letters of Credit; Contribution of Subordinated Notes.

(a) Pursuant to the Prior Construction Facility, concurrently with $1.8 billion
being funded pursuant to the Prior Construction Facility, (1) MGM delivered or
caused to be delivered the MGM L/C and (2) IW delivered or caused to be
delivered the DW L/C. The Company was entitled to draw on the Letters of Credit
without any further action from the Board of Directors as provided in the Prior
Construction Facility. Each drawdown on a Letter of Credit by the Company has
been treated as an Additional Capital Contribution with a corresponding increase
to the Capital Account of the Member whose Letter of Credit was drawn. Draws on
the Letters of Credit were made in the following order:

 

  (i)

the first $135 million from the DW L/C;

 

  (ii)

the next $224 million from the MGM L/C; and

 

  (iii)

the next $359 million from the DW L/C.

(b) Concurrently with the execution and delivery of the Credit Facility, each of
IW and MGM have executed and delivered their respective Contribution Agreements.
The contribution by each Member pursuant to each Contribution Agreement will be
treated as an Additional Capital Contribution with a corresponding increase to
the Capital Account of the Member who executed and delivered the Contribution
Agreement.

Section 3.5 Failure to Make a Capital Contribution. If a Member fails to make
any required Capital Contribution as set forth herein from and after the
Effective Date (the “Delinquent Member”), then such Delinquent Member shall be
subject to the provisions of Article 13. In addition, the Member that did not
fail to make any required Capital Contribution as set forth herein (the
“Non-Delinquent Member”) may exercise, on notice to the Delinquent Member, one
of the following remedies:

(a) the Non-Delinquent Member (the “Lending Member”) may advance the portion of
the Delinquent Member’s Capital Contribution that is in default, with the
following results:

(i) The sum advanced shall constitute a loan from the Lending Member to the
Delinquent Member (each, a “Member Loan”) and a Capital Contribution of that sum
to the Company by the Delinquent Member and shall be treated as such by the
Parties for U.S. federal, state and local income tax purposes;

(ii) The unpaid principal balance of the Member Loan and all accrued unpaid
interest shall be due and payable on the tenth day after written demand by the
Lending Member to the Delinquent Member;

(iii) The unpaid balance of the Member Loan shall bear interest at the Default
Interest Rate, compounded monthly, from the day that the advance is deemed made
until the date that the Member Loan, together with all accrued interest, is
repaid to the Lending Member;

(iv) All amounts distributable by the Company to the Delinquent Member shall
(A) be paid to the Lending Member until the Member Loan and all accrued interest

 

-18-



--------------------------------------------------------------------------------

have been paid in full; (B) constitute a distribution to the Delinquent Member
followed by a repayment of the Member Loan and accrued interest from the
Delinquent Member to the Lending Member; and (C) be treated as such by the
Parties for U.S. federal, state and local income tax purposes;

(v) In addition to the other rights and remedies granted to it under this
Agreement, the Lending Member has the right to take any action available at law
or in equity, at the cost and expense of the Delinquent Member, to obtain
payment from the Delinquent Member of the unpaid balance of the Member Loan and
all accrued and unpaid interest; and

(vi) The Delinquent Member grants to the Company, and to each Lending Member
with respect to any Member Loans made to that Delinquent Member, as security,
equally and ratably for the payment of all Capital Contributions that the
Delinquent Member has agreed to make and the payment of all Member Loans and
interest accrued made by Lending Members to that Delinquent Member, a security
interest in its assets under the Uniform Commercial Code of the State of Nevada.
On any default in the payment of a required Capital Contribution or in the
payment of a Member Loan to a Lending Member or interest accrued, the Company or
the Lending Member, as applicable, is entitled to all the rights and remedies of
a secured party under the Uniform Commercial Code of the State of Nevada with
respect to the security interest granted. Each Delinquent Member hereby
authorizes the Company and each Lending Member, as applicable, to prepare and
file financing statements and other instruments that the Managing Member or the
Lending Member, as applicable, may deem necessary to effectuate and carry out
the preceding provisions of this Section 3.5(a).

(b) the Non-Delinquent Member may contribute the portion of the Delinquent
Member’s Capital Contribution that is in default, with the following results:
Immediately following the contribution by the Non-Delinquent Member of a portion
or all of the Delinquent Member’s Capital Contribution, the Profit Interest of
the Non-Delinquent Member in the Company shall be increased and the Profit
Interest of the Delinquent Member in the Company shall be decreased, with the
result that such change in Profit Interest shall be permanent, and the
Delinquent Member shall not have the option, other than pursuant to this
Section 3.5(b), to restore its initial Profit Interest by making a curative
Capital Contribution at a later time. The resulting Profit Interest of the
Non-Delinquent Member shall be the number of percentage points (rounded to the
nearest one hundredth of a percentage point) determined in accordance with the
following formula: (A) determine the Profit Interest of the Non-Delinquent
Member immediately prior to the corresponding Additional Capital Contribution
and (B) add the Individual Base Profit Interest Addition corresponding to such
Member with respect to such Additional Capital Contribution and (C) add the
Individual Adjusted Profit Interest Addition corresponding to such Member with
respect to such Additional Capital Contribution. The resulting Profit Interest
of the Delinquent Member shall be the number of percentage points (rounded to
the nearest one hundredth of a percentage point) determined in accordance with
the following formula: (A) determine the Profit Interest of such Delinquent
Member immediately prior to the corresponding Additional Capital Contribution,
(B) subtract the Individual Base Profit Interest Subtraction corresponding to
such Member with respect to such Additional Capital Contribution and
(C) subtract the Individual Adjusted Profit Interest Subtraction corresponding
to such Member with respect to such Additional Capital Contribution. The “Profit
Interest” of each of MGM and IW as of the Effective Date is 50%. The Company
shall not issue Units to any Member solely to reflect any increase in any
Member’s Profit Interest, and a Member’s Interest shall not be deemed to
increase or decrease solely as a result of an

 

-19-



--------------------------------------------------------------------------------

increase or decrease in the Member’s Profit Interest. For purposes of this
Section 3.5(b), any failure by MGM or MGM MIRAGE to perform its obligations
under the Construction Completion Guaranty shall be treated in the same manner
as a failure of MGM to make a required Capital Contribution and to the extent
that IW elects, in its sole and absolute discretion, to cure such failure to
perform by advancing funds on MGM’s or MGM MIRAGE’s behalf, then such advances
shall be treated the same as a contribution of MGM’s (as a Delinquent Member)
Capital Contribution under this Section 3.5(b).

For the purposes of this Section 3.5(b), (1) “Base Profit Interest” shall mean,
with respect to a Member, the percentage equivalent of a fraction, the numerator
of which shall be the aggregate Capital Contributions made to the Company by
such Member pursuant to this Agreement, and the denominator of which shall be
the aggregate Capital Contributions made to the Company by all the Members
pursuant to this Agreement, (2) “Individual Adjusted Profit Interest Addition”
shall mean the product of (i) 0.5 and (ii) the difference between (A) the Base
Profit Interest of such Member immediately after the corresponding Additional
Capital Contribution and (B) the Base Profit Interest of such Member immediately
prior to such Additional Capital Contribution, (3) “Individual Base Profit
Interest Addition” shall mean the difference between (A) the Base Profit
Interest of such Member immediately after such Additional Capital Contribution
and (B) the Base Profit Interest of such Member immediately prior to such
Additional Capital Contribution, (4) “Individual Adjusted Profit Interest
Subtraction” shall mean the product of (i) 0.5 and (ii) the difference between
(A) the Base Profit Interest of such Member immediately prior to such Additional
Capital Contribution and (B) the Base Profit Interest of such Member immediately
after such Additional Capital Contribution, and (5) “Individual Base Profit
Interest Subtraction” shall mean the difference between (A) the Base Profit
Interest of such Member immediately prior to such Additional Capital
Contribution and (B) the Base Profit Interest of such Member immediately after
such Additional Capital Contribution.

By way of illustration, assume that (A) the Base Profit Interest and the Profit
Interest of each Member is fifty percent (50%), in each case, immediately prior
to a Additional Capital Contribution; (B) each of the Parties have made a prior
Capital Contribution of $3,000,000,000; (C) the Members approve an Additional
Capital Contribution pursuant to Section 3.3 hereof in the amount of
$500,000,000, and (D) IW contributes only $150,000,000 (versus $250,000,000). If
MGM contributes the $100,000,000 shortfall by IW in addition to its own
$250,000,000 pro rata share of the Capital Contribution, the resulting Profit
Interest of MGM following such contribution would be 52.31%, determined as
follows:

Base Profit Interest of MGM after the Additional Capital Contribution:

[$3,000,000,000 plus $350,000,000] divided by [$6,500,000,000] = 51.54%

Base Profit Interest of MGM prior to the Additional Capital Contribution:

50%

Individual Adjusted Profit Interest Addition of MGM as a result of the
Additional Capital Contribution:

(51.54%-50%) x 0.5 = 0.77%

 

-20-



--------------------------------------------------------------------------------

Individual Base Profit Interest Addition of MGM as a result of the Additional
Capital Contribution:

(51.54%-50%) = 1.54%

Profit Interest of MGM after the Additional Capital Contribution:

50% + 1.54% + 0.77% = 52.31%.

Accordingly, the resulting Profit Interest of MGM would be 52.31%.

Assume that, following such Additional Capital Contribution, each of the Members
approve a second Additional Capital Contribution pursuant to Section 3.3 in the
amount of $100,000,000, and IW fails to contribute any of such second Additional
Capital Contribution. If MGM contributes the $50,000,000 shortfall by IW in
addition to its own $50,000,000 pro rata share of the second Additional Capital
Contribution, the resulting Profit Interest of MGM following such contribution
would be 53.41%, determined as follows:

Base Profit Interest of MGM after the second Additional Capital Contribution:
[$3,000,000,000 plus $350,000,000 plus $100,000,000] divided by [$6,600,000,000]
= 52.27%

Base Profit Interest of MGM immediately prior to the second Additional Capital
Contribution: [$3,000,000,000 plus $350,000,000] divided by [$6,500,000,000] =
51.54%

Individual Adjusted Profit Interest Addition of MGM as a result of the second
Additional Capital Contribution:

(52.27%-51.54%) x 0.5 = 0.37%

Individual Base Profit Interest Addition of MGM as a result of the second
Additional Capital Contribution:

(52.27%-51.54%) = 0.73%

Profit Interest of MGM immediately prior to the second Additional Capital
Contribution:

52.31%.

Profit Interest of MGM after the second Additional Capital Contribution: 52.31%
+ 0.73% + 0.37% = 53.41%.

Section 3.6 Additional Remedies for Failure to Make an Additional Capital
Contribution. In addition to the remedies provided under Section 3.5, the
Company may, on notice to a Delinquent Member, take such action, at the cost and
expense of the Delinquent Member, to obtain payment by the Delinquent Member of
the portion of the Delinquent Member’s Additional

 

-21-



--------------------------------------------------------------------------------

Capital Contribution that is in default, together with interest on that amount
at the Default Interest Rate from the date that the Additional Capital
Contribution was due until the date that it is made, provided, however, that in
the event that a Member fails to make its Additional Capital Contribution within
ten (10) Business Days following the receipt of written notice from the other
Member that the Additional Capital Contribution is due, then such Delinquent
Member shall also be required to pay the other Member an “inconvenience fee”
equal to ten percent (10%) of any Additional Capital Contribution shortfall. The
Delinquent Member’s obligation to make Additional Capital Contributions or repay
any Member Loan to a Lending Member shall be recourse to such Delinquent Member
(except to the extent and after such time that the Non-Delinquent Member elects
to make a contribution of any portion of the Delinquent Member’s Additional
Capital Contribution). The Delinquent Member shall have direct liability for the
Delinquent Member’s obligation to make Capital Contributions or repay any loan
to a Lending Member. Payment of interest and the inconvenience fee shall not be
treated as Capital Contributions and shall not increase the Capital Account of
the paying Member.

Section 3.7 Capital Accounts.

(a) There shall be maintained for each Member a separate capital account
(“Capital Account”) which shall be governed and maintained throughout the
existence of the Company in accordance with the provisions of Regulations
Section 1.704-1(b)(2)(iv). Without limiting the generality of the foregoing, a
Member’s Capital Account shall be increased by (A) the amount of money
contributed by such Member to the Company, (B) the Gross Asset Value of any
property contributed by such Member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to pursuant to Code Section 752), (C) the amount of any Profits
allocated to such Member and any items in the nature of income or gain which are
specially allocated to such Member hereunder, and (D) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member. A Member’s Capital Account shall be decreased by
(X) the amount of money and the Gross Asset Value of any property distributed to
such Member by the Company (net of liabilities securing such distributed
property that such Member is considered to assume or take subject to under Code
Section 752), (Y) the amount of any Losses allocated to such Member and any
items in the nature of expenses or losses which are specially allocated to such
Member hereunder, and (Z) the amount of any liabilities of such Member assumed
by the Company or which are secured by any property contributed by such Member
to the Company.

(b) Notwithstanding Section 3.7(a) above, the principal amount of a promissory
note which is not readily traded on an established securities market and which
is contributed to the Company by the maker of the note (or a Person related to
the maker of the note within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(c)) shall not be included in the Capital Account of
any Person until the Company makes a taxable disposition of the note or until
(and to the extent) principal payments are made on the note, all in accordance
with Regulations Section 1.704-1(b)(2)(iv)(d)(2).

(c) Upon the Transfer of a Member’s Unit in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Unit.

(d) The foregoing provisions and the other provisions of this Agreement

 

-22-



--------------------------------------------------------------------------------

relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event that at any time during the
existence of the Company the Tax Matters Partner, with the advice of legal
counsel or accountants, shall determine that it is prudent to modify the manner
in which the Capital Accounts, or any debits or credits thereto, are computed in
order to comply with such Regulations, the Tax Matters Partner may make such
modification.

Section 3.8 Return of Capital. Except as specifically provided herein, no Member
may withdraw capital from the Company. To the extent any cash that any Member is
entitled to receive pursuant to any provision of this Agreement would constitute
a return of capital, each of the Members consents to the withdrawal of such
capital. If any capital is, or is to be, returned to a Member, the Member shall
not have the right to receive property other than cash, except as otherwise
expressly provided in this Agreement. No interest shall be payable on the
Capital Contributions made by the Members to the Company. The Members hereby
agree that any payment received by MGM or its Affiliate pursuant to an
Additional Agreement shall not be deemed a withdrawal of capital by, or a return
of capital to, MGM or its Affiliates.

Section 3.9 Gross Asset Value.

(a) “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for U.S. federal income tax purposes, except as follows:

(i) The initial Gross Asset Value for any asset (other than money) contributed
by a Member to the Company shall be as determined by the Members by unanimous
approval;

(ii) The Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values, as Approved by the Board of
Directors, as of the following times: (i) the acquisition of additional Profit
Interests or Units in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member of more than a de minimis amount of cash or property as
consideration for Units in the Company, if (in any such event) such adjustment
is necessary or appropriate, in the reasonable judgment of the Members, to
reflect the relative economic interests of the Members in the Company; (iii) the
liquidation of the Company for U.S. federal income tax purposes pursuant to
Regulations Section 1.704-1(b)(2)(ii)(g); or (iv) the grant of an interest in
the Company (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a Member capacity, or by a new Member acting in a Member capacity or
in anticipation of being a Member;

(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal its gross fair market value on the date of distribution as
Approved by the Board of Directors;

(iv) The Gross Asset Value of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and Section 3.9(c) hereof;
provided, however, that Gross Asset Values shall not be adjusted pursuant

 

-23-



--------------------------------------------------------------------------------

to this Section 3.9(a)(iv) to the extent that an adjustment pursuant to
Section 3.9(a)(ii) of this definition is necessary or appropriate in connection
with a transaction that would otherwise result in an adjustment pursuant to this
Section 3.9(a)(iv); and

(v) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to Sections 3.9(a)(i), 3.9(a)(ii) or 3.9(a)(iv) above, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account from
time to time with respect to such asset for purposes of computing Profits and
Losses.

(b) Upon the occurrence of any event specified in Regulations
Section 1.704-1(b)(2)(iv)(f), the Members, by unanimous approval, may cause the
Capital Accounts of the Members to be adjusted to reflect the Gross Asset Value
of the Company’s assets at such time in accordance with such Regulation if the
Members, by unanimous approval, determines that the Gross Asset Value of the
Company’s assets has materially appreciated or depreciated in such an amount so
as to render such adjustment necessary to preserve the economic arrangement of
the Members.

(c) To the extent an adjustment to the adjusted tax basis of any Company asset
under Code Section 734(b) or 743(b) is required to be taken into account in
determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such section of the Regulations.

Section 3.10 Completion Guaranty. Any payments made by MGM or MGM MIRAGE
pursuant to the Construction Completion Guaranty shall not constitute Capital
Contributions to the Company, but rather shall be treated as paid outside the
Company by MGM or MGM MIRAGE in its individual capacity and not as (or on
behalf) of a Member. Similarly, all distributions received by MGM or MGM MIRAGE
pursuant to the Cash Proceeds Letter shall not constitute distributions of
Distributable Cash, but rather shall be treated as paid outside the Company.

Section 3.11 Harmon Completion Guaranty. Any payments made by MGM or MGM MIRAGE
pursuant to the Harmon Completion Guaranty shall not constitute Capital
Contributions to the Company, but rather shall be treated as paid outside the
Company by MGM or MGM MIRAGE in its individual capacity and not as (or on
behalf) of a Member.

ARTICLE 4

COVENANTS

Section 4.1 Intentionally Omitted.

Section 4.2 Licensing.

(a) Cooperation. Each Member shall use commercially reasonable efforts to
prepare, file and process applications to obtain all necessary Gaming
registrations, licenses,

 

-24-



--------------------------------------------------------------------------------

findings of suitability and approvals from Gaming Authorities that are required
for the Company and its Subsidiaries to operate the Project. Further, each
Member shall, and shall use commercially reasonable efforts to cause the members
of such Members to, use commercially reasonable efforts to prepare, file and
process applications to obtain all necessary Gaming registrations, licenses,
findings of suitability and approvals from Gaming Authorities that are required
in connection with the ownership of an interest in the Company and to obtain as
soon as practicable all consents necessary to permit the Company to consummate
its purposes as set forth in Section 1.4 hereof without breaching or violating
any applicable Gaming Law. Each Member shall, and shall cause its Affiliates to,
(i) reasonably cooperate with any investigation by any Gaming Authority having
jurisdiction over any Member or any Affiliate of any Member, and use its best
efforts to promptly comply with any directives of any such Gaming Authority, and
(ii) use its commercially reasonable efforts to cause any Transferee of any
portion of its Units likewise to so cooperate and comply. Each Member agrees
that it shall not intentionally take any action or omit to take any action that
would have the effect of adversely affecting any Gaming registration, license,
approval, finding of suitability or permit held by any Member or Affiliate
thereof. The Members and their Affiliates shall fully cooperate in connection
with any review of this Agreement by any Gaming Authority. Each Member shall
cooperate reasonably and shall (i) furnish upon request to each other such
further information, (ii) execute and deliver to each other such other
documents, and (iii) do such other acts and things, as may be reasonably
requested by the other Member or the Managing Member in obtaining the licenses
and consents referred to in this Section 4.2. Each Member acknowledges that
monetary damages alone would not be adequate compensation for a breach of this
Section 4.2 and the Members agree that a non-breaching Member shall be entitled
to seek a decree or order from a court of competent jurisdiction for specific
performance to restrain a breach or threatened breach of this Section 4.2 or to
require compliance by a Member with this Section 4.2.

In the event that either Member shall intentionally obstruct the process for the
Gaming Approvals in a manner that results in an unreasonable delay in receiving
such Gaming Approvals, then:

(i) If IW shall be the party so obstructing and continuing to obstruct ten
(10) Business Days after IW’s receipt of written notice specifying such
obstruction from MGM, then, at the election of MGM, either (A) MGM may elect to
purchase all rights and title to all of the Units owned directly or indirectly
by IW and its Affiliates at the lesser of (1) the Conditional Transfer Price and
(2) the amount of the Unreturned Investment for IW, and IW will Transfer and
sell such Units to MGM, or (B) MGM may obtain an injunction to exercise specific
performance rights requiring IW’s cooperation with the process for the Gaming
Approvals.

(ii) If MGM shall be the party so obstructing and continuing to obstruct ten
(10) Business Days after MGM’s receipt of written notice specifying such
obstruction from IW, then, at the election of IW, either (A) MGM shall purchase
all rights and title to all of the Units owned directly or indirectly by IW and
its Affiliates at the greater of (1) the Conditional Transfer Price and (2) the
amount of the Unreturned Investment for IW, and IW will Transfer and sell such
Units to MGM, or (B) IW may obtain an injunction to exercise specific
performance rights requiring MGM’s cooperation with the process for the Gaming
Approvals.

In the event that either Member elects to have MGM purchase all rights and title
to all of the Units of IW, then the payment of the applicable purchase price
shall be in cash by wire transfer of federal funds and the Transfer of Units
shall take place no later than one hundred eighty (180) days

 

-25-



--------------------------------------------------------------------------------

following the date such Member makes an election to have MGM purchase the Units
(the “Cash Purchase Procedure”).

(b) Delayed Gaming Approval. The Members agree that, in the event that the
Managing Member, based on its reasonable judgment, including its consultation
with Approved Counsel, believes that the IW Gaming Approvals will likely not be
granted or issued until some time after the anticipated Casino Opening Date, the
Company and the Managing Member or its Affiliate will enter into one or more
lease agreements (the “Lease Agreements”) prior to the anticipated Casino
Opening Date, which Lease Agreements, while in effect, would replace the
corresponding provisions in the Operations Management Agreements for all Gaming
Components, and pursuant to which MGM or its Affiliate will lease all such
Gaming Components from the Company and operate and manage such Gaming
Components. The terms of such Lease Agreement shall be Approved by the Board of
Directors and shall provide for such payment terms to the Company to reflect
substantially the identical economic benefits that the Company would have
realized from such Gaming Components had the Operations Management Agreements
been in effect. The Lease Agreements shall terminate five (5) Business Days
after the IW Gaming Approvals have been duly issued. For the purposes of this
Section 4.2, “IW Gaming Approvals” shall mean all Gaming Approvals necessary for
IW to obtain in order for the Company to own or operate, directly or through a
Subsidiary, any Gaming Component, for IW to hold any ownership or other interest
in the Company, or for MGM or its Affiliates to be associated with IW or its
Affiliates in connection with the Project or the Company.

(c) Rejection of Gaming Approval.

(i) At any time prior to the date on which IW receives the IW Gaming Approvals,
in the event that MGM or its Affiliates are prohibited by the Gaming Authorities
in the State of Nevada from being associated with IW or its Affiliates in
connection with the Project or the Company, the IW Gaming Approvals shall be
deemed to have been rejected, and “Casino Opening Date” shall mean the date on
which the Cesar Pelli-designed resort casino opens for business to the public.

(ii) In the event that the Company obtains an opinion of Approved Counsel or
guidance from Approved Counsel or from the applicable Gaming Authorities that
the IW Gaming Approvals will likely be rejected or revoked at any time, the
Members hereby agree as follows:

(1) If, notwithstanding IW’s continuing ownership of the Company, (A) the
Company obtains an opinion or guidance from Approved Counsel or from the
applicable Gaming Authorities that the Gaming Components may continue to be
operated pursuant to the Lease Agreements (or any other arrangements to permit
the operating of the Gaming Components) and (B) MGM or its Affiliates are not
prohibited from being associated with IW or its Affiliates in connection with
the Project or the Company, then IW and MGM shall remain Members of the Company
pursuant to this Agreement so long as the previous clauses (A) and (B) continue
to be true.

(2) If, due to IW’s continuing ownership of the Company, (A) the Company obtains
an opinion or guidance from Approved Counsel or from the applicable Gaming
Authorities that the Gaming Components may not continue to be operated pursuant
to the

 

-26-



--------------------------------------------------------------------------------

Lease Agreements (or any other arrangements to permit the operating of the
Gaming Components) and (B) MGM or its Affiliates are prohibited from being
associated with IW or its Affiliates in connection with the Project or the
Company, then MGM may elect to purchase all rights and title to all of the Units
owned directly or indirectly by IW and its Affiliates at the amount of the
Unreturned Investment for IW, and IW will transfer and sell such Units to MGM.
Such purchase shall be consummated in accordance with the Cash Purchase
Procedure.

(d) Remedies Not Exclusive. Availability of any other remedy to the Members
under this Agreement, including, but not limited to such remedies set forth in
Article 13 hereof, shall not in any manner be deemed to limit, abridge, or
restrict the rights of the Members set forth in this Section 4.2.

Section 4.3 Ancillary Agreements.

(a) The Company and MGM or an Affiliate of MGM have negotiated the terms and
conditions of the current Ancillary Agreements and shall negotiate the terms and
conditions of any Ancillary Agreements entered into at a future date in good
faith. The cost to the Company under an Ancillary Agreement identified in
Exhibit B attached hereto shall be provided for in the Construction Budget or an
Annual Budget. In the event that the capital expenditures or operating costs
related to one or more Ancillary Agreements described in Exhibit B attached
hereto are in excess of the amount set forth in the Construction Budget or
Annual Budget, in each case, as Approved by the Board of Directors, MGM or MGM
MIRAGE solely shall be responsible for payment of all such excess costs related
to the Ancillary Agreements, which excess payments shall not constitute Capital
Contributions to the Company, but rather are treated as paid outside the Company
in its individual capacity and not as (or on behalf) of a Member.

(b) In the event any Ancillary Agreement is not described on Exhibit B attached
hereto, the improvements and/or services and benefits required for the Company
to have the benefits thereunder shall be provided by MGM or MGM MIRAGE to the
Company, and MGM’s only fee shall be a reimbursement of MGM’s out-of-pocket cost
to provide such improvements and/or services and benefits.

(c) MGM shall enter into, or cause its Affiliates to enter into, any Ancillary
Agreements necessary to develop, construct and operate the Project in accordance
with the Project Business Plan.

Section 4.4 FAA Determination Letters. MGM and its Affiliates shall use
commercially reasonable efforts to obtain and keep in effect the applicable
determination letters from the Federal Aviation Agency necessary for the planned
height of the proposed buildings in the Project.

Section 4.5 Intentionally Omitted.

Section 4.6 People Mover Construction Obligation. The Company’s liability for
capital expenditures related to the automated people mover system which
traverses the Project (“People Mover”) shall be limited to Fifty Million Dollars
($50,000,000), and MGM and/or MGM MIRAGE solely shall be responsible for payment
of all capital expenditures related to the People Mover in excess of Fifty
Million Dollars ($50,000,000).

 

-27-



--------------------------------------------------------------------------------

Section 4.7 Income Tax on Residential Units.

(a) With respect to the first “True Proceeds”, as defined below, received by the
Company from closings of the sales or contracts of sale of any residential units
in the Project Components, IW’s maximum income tax liability, as determined by
IW, for federal, state, and foreign income tax purposes (collectively the “IW
Tax Liability”) with respect to any gain allocated by the Company to IW with
respect to sales of residential units, in each case, within the Project
Components shall be limited to $10 million. MGM shall make a Capital
Contribution to the Company in an amount equal to the excess, if any, of the IW
Tax Liability over $10 million (the “MGM Additional Contribution”). The Company
will distribute the MGM Additional Contribution to IW immediately upon IW’s
request. The amount of any MGM Additional Contribution shall be determined by
MGM, subject to review by IW, on a quarterly basis with such amount to be funded
in cash by MGM no later than thirty (30) days after the end of each quarter.
“True Proceeds” shall mean the amount equal to $2.673 billion less Actual
Pre-Closing Residential Proceeds.

(b) With respect to Net Residential Proceeds received by the Company in excess
of the first True Proceeds from closings of the sales of any residential units
in the Project Components, each of the Members shall be responsible for its
respective tax liability.

(c) The Capital Accounts of the Members with respect to the MGM Additional
Contribution shall be adjusted such that each of MGM and IW’s percentage of
total capital of the Company immediately before the MGM Additional Contribution
equals each such Member’s percentage of total capital of the Company immediately
after the MGM Additional Contribution and the distribution of such amount by the
Company to IW (assuming for this purpose that such amount is immediately
distributed by the Company to IW). For example, if immediately before a MGM
Additional Contribution the total capital of the Company was $5.4 billion and
MGM and IW each shared in 50% of such total capital or $2.7 billion each, upon a
$0.1 billion MGM Additional Contribution to the Company, IW’s and MGM’s Capital
Account balance immediately after the MGM Additional Contribution would be $2.7
billion and $2.6 billion, respectively. Subsequently, the distribution of the
MGM Additional Contribution in the amount of $0.1 billion to IW will reduce IW’s
Capital Account balance to $2.6 billion, and therefore allow IW’s and MGM’s
Capital Account balance to be in the proper ratio of 50% each. In no event will
this adjustment affect IW’s or MGM’s respective Profit Interest.

ARTICLE 5

ALLOCATION OF PROFITS AND LOSSES

Section 5.1 Allocation of Profits and Losses.

(a) In General. Except as otherwise expressly provided in this Agreement, the
Company’s Profits and Losses shall be credited or debited, as the case may be,
as set forth below in this Section 5.1.

(b) Profits. After giving effect to any special allocations required under this
Agreement and not contained in this Section 5.1(b), Profits for any Fiscal Year
shall be

 

-28-



--------------------------------------------------------------------------------

allocated in the following order and priority:

(i) First, to each of Members, pro rata, in proportion to the amounts required
to be allocated pursuant to this Section 5.1(b)(i), to the extent of, the
excess, if any, of: (A) the cumulative Losses allocated to such Member pursuant
to Section 5.1(c)(iv) hereof for all periods, over (B) the cumulative Profits
allocated to such Member pursuant to this Section 5.1(b)(i) for all periods;

(ii) Second, to IW, to the extent of, the excess, if any, of: (A) the cumulative
Losses allocated to IW pursuant to Section 5.1(c)(iii) hereof for all periods,
over (B) the cumulative Profits allocated to IW pursuant to this
Section 5.1(b)(ii) for all periods;

(iii) Third, to MGM, to the extent of, the excess, if any, of: (A) the
cumulative Losses allocated to MGM pursuant to Section 5.1(c)(ii) hereof for all
periods, over (B) the cumulative Profits allocated to MGM pursuant to this
Section 5.1(b)(iii) for all periods; and

(iv) Thereafter, to the Members, pro rata, in proportion to their respective
Profit Interests.

(c) Losses. After giving effect to any special allocations required under this
Agreement and not contained in this Section 5.1, and subject to Section 5.6
hereof, Losses for any Fiscal Year shall be allocated in the following order and
priority:

(i) First, to the Members, pro rata, in proportion to the amounts required to be
allocated pursuant to this Section 5.1(c)(i), until such time as the Adjusted
Capital Account Balance of each Member is reduced to the sum of its
(A) Unreturned Default Contributions and (B) Unreturned L/C Contributions;

(ii) Second, to MGM, until such time as its Adjusted Capital Account Balance is
reduced to its Unreturned Default Contributions;

(iii) Third, to IW, until such time as its Adjusted Capital Account Balance is
reduced to its Unreturned Default Contributions;

(iv) Fourth, to the Members, pro rata, in proportion their respective Adjusted
Capital Account Balances, until such time as each Member’s Adjusted Capital
Account Balance is reduced to zero; and

(v) Thereafter, to the Members, pro rata, in proportion to their respective
Profit Interests.

Section 5.2 Minimum Gain Chargeback Allocation Provisions.

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Agreement, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g). Allocations pursuant to the

 

-29-



--------------------------------------------------------------------------------

previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 5.2(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Agreement, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Fiscal Year, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to such Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This
Section 5.2(b) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

Section 5.3 Qualified Income Offset. Notwithstanding any other provision of this
Agreement, should a Member unexpectedly receive an adjustment, allocation or
distribution described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) that causes or increases a deficit balance in such Member’s Capital Account,
such Member shall be specially allocated items of income and gain (consisting of
a pro rata portion of each item of Company income, including gross income, and
gain for such year) in an amount and manner sufficient to eliminate, to the
extent required by such Regulations, such deficit balance as quickly as
possible. This Section 5.3 is intended to comply with the qualified income
offset requirement in Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

Section 5.4 Nonrecourse Deductions.

(a) In General. Nonrecourse Deductions for any Fiscal Year shall be specially
allocated among the Members in proportion to their respective Profit Interests.

(b) Partner Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

Section 5.5 Curative Allocations. The allocations set forth in Sections 5.2,
5.3, 5.4 and 5.6(b) hereof (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Regulations. It is the intent of the Members
that, to the extent possible, all Regulatory Allocations shall be offset as
quickly as possible with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss, or deduction pursuant
to this Section 5.5 so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have

 

-30-



--------------------------------------------------------------------------------

had if the Regulatory Allocations had not occurred.

Section 5.6 Limitation on Losses.

(a) “Adjusted Capital Account Balance” means, with respect to any Member, the
balance of such Member’s Capital Account as of the end of the relevant Fiscal
Year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to this Agreement or as determined pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c), or is deemed to be obligated to restore pursuant
to the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

(ii) Debit to such Capital Account the items described in clauses (4), (5) and
(6) of Section 1.704-1(b)(2)(ii)(d) of the Regulations.

The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

(b) Notwithstanding the provisions of this Article 5, allocations of Losses to a
Member shall be made only to the extent that such loss allocations will not
create an Adjusted Capital Account Balance deficit for that Member at the end of
any Fiscal Year in excess of the sum of such Member’s share of Company Minimum
Gain, such Member’s share of Member Nonrecourse Debt Minimum Gain and (without
duplication) the amount, if any, that such Member is obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(d)(3). If and to the extent an
allocation of Losses is not made to a Member by reason of the preceding
sentence, then such Losses shall be allocated to the other Members (to the
extent the other Members are not limited in respect of the allocation of Losses
under the preceding sentence). In the event there are any remaining Losses in
excess of the limitations set forth in the preceding two sentences, such
remaining Losses shall be allocated among the Members in accordance with their
Profit Interests as determined under Regulations Section 1.704-1(b)(3). Any
Losses reallocated under this Section shall be taken into account in computing
subsequent allocations of income and losses pursuant to this Article 5, so that
the net amount of any item so allocated and the income and losses allocated to
each Member pursuant to this Article 5, to the extent possible, shall be equal
to the net amount that would have been allocated to each such Member pursuant to
this Article 5 as if no reallocation of Losses had occurred under this
Section 5.6(b).

Section 5.7 Section 704(c) Tax Allocations. In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss, and deduction
with respect to any property contributed to the capital of the Company will,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such property to the Company for
U.S. federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using the “traditional
method” pursuant to the Regulations Section 1.704-3(b). If the Gross Asset Value
of any Company asset is adjusted pursuant to Section 3.9(b) hereof, subsequent
allocations of income, gain, loss, and deduction with respect to such asset will
take account of any variation between the adjusted basis of such asset for U.S.
federal income tax purposes and its Gross Asset Value in the same manner as
under Code

 

-31-



--------------------------------------------------------------------------------

Section 704(c) and the Regulations thereunder using the “traditional method”
pursuant to the Regulations Section 1.704-3(b). The Tax Matters Partner will
make any elections or other decisions relating to such allocations in any manner
that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.7 are solely for purposes of U.S.
federal, state, and local taxes and will not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

Section 5.8 Allocations Between Transferor and Transferee. Upon the Transfer of
all or any portion of a Member’s Units in accordance with the provisions of this
Agreement, Profits and Losses with respect to such Units so Transferred shall be
allocated between the transferor and Transferee of such Units on the basis of
the computation method which is in the best interest of the Company, provided
such method is in conformity with the methods prescribed by Code Section 706 and
Regulations Section 1.706-1(c)(2)(ii).

Section 5.9 Regulations Interpretation. For purposes of this Agreement, the
Regulations Sections referred to herein shall be read and interpreted by
substituting the term “Company” for the term “Partnership,” and by substituting
the term “Member” for the term “Partner”.

ARTICLE 6

NON-LIQUIDATING DISTRIBUTIONS

Section 6.1 Initial Distribution. Simultaneous with MGM’s contribution of the
Project Assets to the Company, the Company distributed to MGM the amount as set
forth on Schedule 6.1, a portion of such distribution was treated as qualifying
for the exception to the disguised sales rules of the Code for reimbursements of
pre-formation expenditures pursuant to Regulations Section 1.707-4(d).

Section 6.2 Tax Distribution. The Company shall distribute quarterly to the
Members in accordance with their Profit Interests, to the extent cash is
available to the Company, an amount sufficient to enable the Members (or, if
applicable, the owners or members of such Member) to fund their U.S. federal
income tax liabilities attributable to their respective distributive shares of
net taxable income of the Company (calculated for each Member (or, if
applicable, the owners or members of such Member) net of any tax loss of the
Company previously allocated to such Member (or, if applicable, the owners or
members of such Member) and not previously offset by allocations of taxable
income), in each case assuming that each Member (or, if applicable, the owners
or members of such Member) is taxable at the highest marginal U.S. federal
income tax rate applicable to a corporation. The amounts to be distributed to a
Member as a tax distribution pursuant to this Section 6.2 in respect of any
Fiscal Year shall be computed as if any distributions made pursuant to
Section 6.4 hereof during such Fiscal Year were a tax distribution in respect of
such Fiscal Year. Any distribution pursuant to this Section 6.2 shall be deemed
to have been made in anticipation of, and shall reduce in a like amount, the
respective distributions of the Members otherwise to be made pursuant to
Section 6.4 hereof.

 

-32-



--------------------------------------------------------------------------------

Section 6.3 Distributable Cash. The term “Distributable Cash” with respect to
the Company for any period shall mean an amount equal to the total cash revenues
and receipts of the Company from any source (including Capital Contributions,
loans and refinancings) for such period, less the sum of (i) all operating
expenses paid or incurred by the Company, including current principal and
interest payments on the Financing of the construction of the Project and other
Company indebtedness, but excluding any distributions pursuant to Section 6.2,
(ii) all capital expenditures made by the Company, (iii) up to $250 million of
Condo Proceeds used by the Company for Project Costs or paid to MGM or MGM
MIRAGE in accordance with the Cash Proceeds Letter as a reimbursement of amounts
paid by MGM or MGM MIRAGE under the Construction Completion Guaranty, which
amount shall be treated as a payment under Regulations Section 707(a)(1), and
(iv) the amount established during such period for reserves in accordance with
the Project Business Plan for anticipated costs, expenses, liabilities and
obligations of the Company, working capital needs of the Company, savings or
other appropriate Company purposes. Distributions of Distributable Cash shall be
made to the holder of record of such Units on the date of distribution.

Section 6.4 Distribution of Distributable Cash. Distributable Cash shall be
distributed as follows:

(a) First, to the Members that have Unreturned Default Contributions, pro rata,
in proportion to their Unreturned Default Contributions, until such time as each
Member’s Unreturned Default Contributions are reduced to zero;

(b) Second, to IW until such time as its Unreturned L/C Contributions are
reduced to zero;

(c) Third, to MGM until such time as its Unreturned L/C Contributions are
reduced to zero; and

(d) Thereafter, the balance, if any, to the Members, pro rata in proportion to
their respective Profit Interests.

ARTICLE 7

ACCOUNTING AND RECORDS; CAPITAL BUDGETS

Section 7.1 Books and Records. The books and records of the Company, and the
financial position and the results of its operations recorded, shall reflect all
Company transactions, and shall otherwise be appropriate and adequate for the
Company’s business in accordance with the Act and with generally accepted
accounting principles for both financial and tax reporting purposes and for
purposes of determining net income and net loss. The books and records of the
Company shall be kept on the accrual method of accounting applied in a
consistent manner and shall reflect all Company transactions and be appropriate
and adequate for the Company’s business. The fees of independent accountants
incurred by the Company for the preparation of all tax returns and audited
financial statements for the Company shall be at the Company’s expense. Each
Member and its respective duly authorized representatives shall, at its sole
expense, have the right, at any time

 

-33-



--------------------------------------------------------------------------------

without notice to the other, to examine, copy and audit the Company’s books and
records during normal business hours.

Section 7.2 Reports.

(a) Within twenty (20) days after the end of each Fiscal Year, within fifteen
(15) days after the end of each of the first three fiscal quarters thereof, and
within twelve (12) days after the end of each calendar month other than March,
June, September and December, the Managing Member shall cause the Members to be
furnished with a copy of the balance sheet of the Company as of the last day of
the applicable period, and a statement of income or loss for the Company for
such period. Quarterly and annual statements shall also include a statement of
the Members’ Capital Accounts and changes therein for such fiscal quarter or
Fiscal Year, as applicable. Annual statements shall be audited by the Company
Accountants, and shall be in such form as shall enable the Members to comply
with all reporting requirements applicable to either of them or their Affiliates
under the Securities Exchange Act of 1934, as amended. The audited financial
statements of the Company shall be furnished to the Members within fifty
(50) days after the end of each Fiscal Year.

(b) As promptly as practicable, but in any event no later than one hundred
eighty (180) days after the end of the Company’s taxable year, the Managing
Member shall cause to be prepared and distributed to each Member all information
necessary for the preparation of such Member’s U.S. federal and state income tax
returns, including a statement showing such Member’s share of income, gains,
losses, deductions and credits for such year for U.S. federal and state income
tax purposes and the amount of any distributions made to or for the account of
such Member pursuant to this Agreement.

(c) The Managing Member shall also provide to each Member monthly reports, or
more frequent reports if appropriate, concerning the status of development
activities and construction, recent leasing, sales and financing activities for
the Project, which reports shall be in a form reasonably acceptable to the
Members and shall include, among other things, a general description of all
leases and contracts of sale which have been executed and all Major Leases and
Major Contracts of sale which are currently under negotiation, as well as the
status of all litigation (other than that which is covered by insurance if the
insurance carrier has accepted a tender of defense by the Company or the Project
Owner without any reservation of rights unless such litigation, if successful,
would result in a loss to the Company in excess of $1,000,000, net of insurance
coverage). During construction of the Project, the Managing Member shall provide
to each Member copies of any reports that it sends to the lender providing an
applicable construction loan. After completion of construction of the Project,
the Managing Member shall also provide to each Member monthly reports concerning
the marketing, sales, leasing, and, if applicable, hotel occupancy and
operations, which reports shall be in a form reasonably acceptable to the
Members, as well as copies of any reports it provides to any lender providing
permanent financing for the Project or any Project Component. Without limiting
the foregoing, the Managing Member shall notify the Members of any material
threatened or actual litigation involving the Company, the Project Owner or the
Members (as Members of the Company) promptly after the Managing Member becomes
aware thereof. During any construction occurring on any real property owned or
leased directly or indirectly by the Company and/or the Project Owner
(including, without limitation, the initial construction of the Project), the
monthly report shall also be accompanied by the weekly job meeting minutes
prepared by the general contractor, commencing one (1) week after

 

-34-



--------------------------------------------------------------------------------

the commencement of such construction and continuing until the completion of
construction (or such later date if such meetings continue thereafter). During
the initial construction of the Project, the Members or their representatives
may attend the regularly scheduled weekly construction job meetings regarding
such development and initial construction until completion of such construction,
and the Members shall be invited to attend, and shall be provided with prior
notice of, any regularly scheduled meetings or major meetings scheduled in
advance. Upon IW’s reasonable request, MGM shall provide IW with such reasonable
information, analyses and reports prepared by or on the behalf of the Managing
Member that are related solely to the Project and in a form that may be
presented in a manner to preserve the confidential, proprietary or sensitive
information of MGM or its Affiliates.

(d) All financial information to be delivered hereunder shall be delivered both
electronically and as hard copies.

Section 7.3 Tax Returns. The Managing Member, at the expense of the Company,
shall prepare or cause the Company Accountants to prepare all income and other
tax returns, on an accrual basis, of the Company, which returns shall be sent to
the Members within one hundred eighty (180) days after the end of each Fiscal
Year, and cause the same to be filed in a timely manner. The Managing Member
shall furnish to each Member a copy of each such return as soon as it has been
filed, together with any schedules or other information which each Member may
require in connection with such Member’s own tax affairs. Each of the Members
shall, in its respective income tax return and other statements filed with the
Internal Revenue Service or other taxing authority, report taxable income in
accordance with the provisions of this Agreement.

Section 7.4 Tax Matters Partner. The Managing Member is hereby designated as the
“Tax Matters Partner” of the Company as defined in Section 6231 of the Code and,
to the extent authorized or permitted under applicable law, the Managing Member
shall represent the Company in connection with all examinations of Company
affairs by taxing authorities, including, without limitation, resulting
administrative and judicial proceedings. The Tax Matters Partner agrees to
promptly notify the Members upon the receipt of any correspondence from any U.S.
federal, state or local tax authorities relating to any examination of the
Company’s affairs, to consult with and allow for the participation by the
Members in connection with the making of any elections, the progress of any such
examination, and further the Tax Matters Partner agrees not to settle any tax
matters resulting from such examination without the Approval of the Board of
Directors.

Section 7.5 Fiscal Year. The “Fiscal Year” of the Company shall be the calendar
year. As used in this Agreement, a Fiscal Year shall include any partial Fiscal
Year at the beginning or end of the term of the Company.

Section 7.6 Bank Accounts. The Managing Member shall be responsible for causing
one or more accounts to be maintained in one or more banks, which accounts shall
be used for the payment of expenses incurred in connection with the business of
the Company, and in which shall be deposited any and all cash receipts. Such
accounts shall be maintained in a bank or banks in Nevada to the extent required
by applicable law. All such amounts shall be and remain the property of the
Company and shall be received, held and disbursed by the Company for the
purposes specified in this Agreement. There shall not be deposited in any of
such accounts any funds other than funds belonging to the Company, and no other
funds shall be commingled with such funds.

 

-35-



--------------------------------------------------------------------------------

Section 7.7 Tax Elections.

(a) At the request of any Member, the Managing Member, on behalf of the Company,
shall elect to adjust the basis of the assets of the Company for U.S. federal
income tax purposes in accordance with Section 754 of the Code in the event of a
distribution of Company property as described in Section 734 of the Code or a
Transfer by any Member of its Units as described in Section 743 of the Code.

(b) The Tax Matters Partner shall make decisions with respect to any tax dispute
(subject to the Approval of the Board of Directors) as well as elections
(subject to the Approval of the Board of Directors for elections that materially
impact the tax liabilities of the Members) with respect to tax treatment of
various items; provided, however, that (i) the Members shall have the right to
participate in any administrative or judicial proceeding at the Company level at
its own expense; (ii) the Tax Matters Partner shall not enter into a settlement
of any Company item that is binding on the other Members without the prior
written consent of all of the Members and (iii) shall notify the Members of any
proposed settlement of any Company item and shall consult in good faith with,
and take into account reasonable comments made by any Member with respect to
such proposed settlement.

Section 7.8 Business Plan and Budgets.

(a) Within thirty (30) days of the Closing Date, the Managing Member shall
prepare and deliver, or shall cause to be prepared and delivered, to IW for its
review and approval, (i) the Construction Budget, (ii) a pre-opening budget for
the Project and (iii) a written, detailed business plan for the Project setting
forth the proposed development, construction, management, financing, operation,
leasing and sale plans for the Project. The Managing Member shall deliver, or
cause to be delivered, to IW (I) prior to the beginning of each Fiscal Year and
(II) at such other times as determined by the Board of Directors, an updated
business plan for the Project, including the Construction Budget, (ii) a
pre-opening budget for the Project and (iii) a written, detailed business plan
for the Project setting forth the proposed development, construction,
management, financing, operation, leasing and sale plans for the Project
(collectively, the “Project Business Plan”). Any modifications to the previously
approved Project Business Plan shall be subject to the Approval of the Board of
Directors in accordance with Section 9.3 hereof.

(b) At least ninety (90) days prior to the beginning of each Fiscal Year, the
Managing Member shall cause the Operations Manager to prepare and submit to the
Board of Directors for its review and approval, (i) a proposed annual budget for
each Project Component for the upcoming Fiscal Year and (ii) a proposed business
plan for each Project Component (x) setting forth the proposed, financing,
operation, leasing and/or sale plans with respect to the applicable Project
Component and (y) including, without limitation, (1) a detailed description of
the anticipated rents and operating expenses, the maintenance and repair of the
applicable Project Component and any planned or required improvements to such
Project Component and (2) a detailed marketing report, which, at a minimum, sets
forth a list of expected vacancies and a description of anticipated rents or
other revenues over the applicable year and any related costs and expenses. Such
business plan, once Approved by the Representatives on the Board of Directors in
accordance with Section 9.3 hereof shall be referred to herein as a “Component
Business Plan” and, collectively, the “Component Business Plans” for the
applicable Project Component. Each proposed annual budget shall show all
projected expenditures for operating expenses and capital

 

-36-



--------------------------------------------------------------------------------

improvements and all projected revenues from any source for the Project
Component covered by such annual budget. In addition, each such annual budget
shall be prepared on both a cash and accrual basis and shall be in a form that
has been Approved by the Board of Directors. All projections in each proposed
annual budget shall be done on a monthly basis. The Members acknowledge that the
preliminary annual budget for a Project Component provided pursuant to this
Section 7.8(b) will necessarily reflect only preliminary estimates of items of
income and expense, and is subject to subsequent revision as contemplated by
subclause (e) below.

(c) At least ninety (90) days prior to the beginning of each Fiscal Year, the
Managing Member shall submit to the Board of Directors for its review and
approval, a revised annual budget for each Project Component. Such revised
annual budget shall take into account changes, if any, suggested by the Members
and/or the Board of Directors and any other circumstances of which the Managing
Member has become aware since the distribution of the prior Annual Budget for
such Project Component. Such revised annual budget, once Approved by the Board
of Directors in accordance with Section 9.3 hereof shall replace the prior
Annual Budget for such Project Component.

(d) If the Board of Directors is unable to agree upon a business plan or annual
budget prior to the first day of the Fiscal Year in question, then each Member,
agreeing to use all good faith, commercially reasonable efforts to do so and
subject to the terms of any Financing Documents then in effect, shall provide
for the Business Plan and Annual Budget for such Project Component in effect for
the Fiscal Year then expiring to be utilized until a new business plan and/or
annual budget, as applicable, has been Approved, with the line items in such
expiring Business Plan or Annual Budget that have not been Approved by the Board
of Directors to be adjusted as follows: (x) insurance, taxes, common charges,
utilities, debt service, labor expenses and required capital expenditures
(necessary to comply with any applicable laws or existing Contractual
Obligations) shall each be adjusted to actual amounts, (y) all capital and
non-recurring items (other than the aforesaid required expenditures) for the
current calendar year in such annual budget shall remain the same as in the
expiring Annual Budget, and (z) all other expense line items shall be adjusted
by an amount equal to the CPI Annual Percentage Increase (as hereinafter
defined) as of the date of the expiring Annual Budget. The line items in the
business plan and/or annual budget that have been Approved by the Board of
Directors shall replace the applicable line items in the prior Business Plan
and/or Annual Budget. The “CPI Annual Percentage Increase” computed as of a
particular calendar month shall be equal to the percentage difference between
the CPI for such calendar month and the CPI for the calendar month which is
twelve (12) months prior to such calendar month. The Managing Member shall be
entitled to make expenditures of Company funds in accordance with the foregoing.

(e) After the Closing Date, no less often than four (4) times per year, but in
no event later than February 10, May 10, August 10 and November 10 of each year,
the Managing Member shall prepare, or cause to be prepared, and submit to the
Board of Directors for its review, updated sales projections for the residential
units (including condominiums and condo-hotel units) at the Project with
variance calculations indicating the differences in average sales price and
sales volume for the residential units compared to the most recently approved
Business Plan.

(f) If the proposed business plan and annual budget for a Project Component are
each Approved by the Board of Directors, then the same shall be the Business
Plan and Annual Budget for such Project Component for the next Fiscal Year.
Notwithstanding anything

 

-37-



--------------------------------------------------------------------------------

to the contrary set forth herein, at any time prior to the day which is sixty
(60) days before the beginning of the Fiscal Year to which the proposed business
plan and annual budget for a Project Component relate, if either Member becomes
aware of circumstances that require a change to such proposed business plan or
annual budget, then the Managing Member shall submit a revised business plan
and/or annual budget for such Project Component to the Board of Directors for
its Approval.

(g) The Managing Member shall be obligated to keep IW and the Board of Directors
advised of material changes to the Plans (and the anticipated effect of such
changes on the applicable Construction Budget) and the Approval of the Board of
Directors shall be required for any material scope changes or other material
modifications to the Plans

(h) The Managing Member shall promptly provide copies of the respective budgets
approved pursuant to Section 9.3(a)(iv) hereof to the respective Operations
Managers and shall provide reasonable oversight in respect of implementation of
the respective budgets.

(i) The Board of Directors shall at least on a quarterly basis discuss all
aspects of the Project, and in connection with such quarterly meeting the
Managing Member shall prepare (i) a meeting agenda, (ii) operating performance
information for the Project in a form reasonably satisfactory to IW, which
information shall not be required to contain greater detail than that which is
to be included in the monthly reports required pursuant to Section 7.2(c); and
(iii) so long as an Affiliate of MGM MIRAGE is “Managing Member”, data
pertaining to the occupancy and financial performance of the hotel and casino
assets located in Las Vegas, Nevada owned or managed by MGM MIRAGE with respect
to which MGM MIRAGE (a) furnished data in connection with the May 2010 Company
Board meeting (a copy of which is attached hereto as Exhibit J) and (b) has, as
of the date of the meeting of the Board of Directors, the legal right to furnish
such data to third parties such as IW (the “Benchmarking Data”); provided,
however, (x) all Benchmarking Data shall be at all times subject to the terms
and conditions of that certain Confidentiality Agreement dated as of
February 16, 2010 by and between MGM MIRAGE and IW and its affiliates and
successors and, as set forth therein, shall be used for no purpose other than
evaluating the performance of the Project; (y) IW acknowledges that the
Benchmarking Data may constitute material non-public information pertaining to
MGM MIRAGE or its Affiliates; and (z) IW agrees that it will not use the
Benchmarking Data in connection with effecting any transactions (whether buying,
selling, pledging, or hypothecating) in securities of MGM MIRAGE or any
derivatives or other instrument based upon the securities of MGM MIRAGE. In
addition, on the first (1st) and fifteenth (15th) day of each calendar month or
the next Business Day, if such dates are not Business Days, or on such other
nearby date as the Managing Member shall reasonably schedule, the Managing
Member shall (1) deliver to IW a reasonably detailed report on the financial
performance of the Hotel Assets (the “Bi-Weekly Performance Report”) and
(2) make available appropriate executives of the Managing Member to participate
in a meeting with IW to discuss the Bi-Weekly Performance Report, if such a
meeting is requested by IW. All rights established by this Section 7 .8(i),
including without limitation the right to receive quarterly operating
performance information for the Project, the Benchmarking Data, and the
Bi-Weekly Performance Report and to meet with executives of the Managing Member,
are personal to IW and non-transferrable to any successor or assign of IW other
than a Permitted Transferee of IW. In the event that IW Transfers all or any
portion of its Units to any Person other than a Permitted Transferee, the
Managing Member’s obligations under this Section 7.8(i) shall automatically
terminate without any further action of the

 

-38-



--------------------------------------------------------------------------------

Board of Directors and this Section 7.8(i) shall be of no further force and
effect.

Section 7.9 Ownership Ledger. The Company shall maintain a ledger in its
principal place of business in Nevada which shall at all times reflect the
current ownership of the Units and shall be available for inspection by any
applicable Gaming Authorities and their authorized agents at all reasonable
times, without notice.

ARTICLE 8

CONFIDENTIALITY; INTELLECTUAL PROPERTY

Section 8.1 Confidential Treatment of Information. Each of the Members agrees,
and shall cause each of its Affiliates (i) not to disclose any material
information concerning the Company or its business to the press or the general
public without the approval of the other Member, such approval not to be
unreasonably withheld or delayed and (ii) to retain in strict confidence any
proprietary confidential information and trade secrets of the other Member,
whether disclosed prior to or after the date hereof, and not to use or disclose
to Persons other than the Member or its Affiliates (“third parties”), and to use
its best efforts to cause its employees, agents and consultants not to use or
disclose to third parties, such proprietary confidential information or trade
secrets without the approval of the other Member, unless in either case it can
be established by the disclosing party that such information:

(a) at the time of disclosure is part of the public domain and readily
accessible to the public or such third party;

(b) at the time of disclosure is already known by the receiving party otherwise
than pursuant to a breach of an obligation of confidentiality;

(c) is required by applicable law, regulation or court order to be disclosed; or

(d) is required by any vendor, supplier or consultant in order to carry out the
business of the Company, provided that the disclosing Member shall obtain the
written agreement and obligation of such third party, in a form reasonably
satisfactory to the other Member, prior to disclosing such information, that all
of the provisions of this Article 8 shall apply with equal effect to such third
party. The Company shall be a third party beneficiary of any such written
agreement.

Section 8.2 Intellectual Property. The Company shall own all trademarks, service
marks, trade names, logos, copyrights or other intellectual property created
expressly for the Project by MGM or its Affiliates. Other than as expressly
provided in the Development Management Agreement, the Operations Management
Agreements, or an Ancillary Agreement, the Company, IW, and their respective
Affiliates shall not have any right to use any trademark, service mark, trade
name, logo, copyright or other intellectual property owned by MGM or any of its
Affiliates that is not otherwise a Project Asset, in connection with the Project
or the business of the Company. Except as expressly provided herein, the
Company, MGM, and their respective Affiliates, shall not

 

-39-



--------------------------------------------------------------------------------

have the right to use any trademark, service mark, trade name, logo, copyright
or other intellectual property owned by IW or any of its Affiliates, in
connection with the Project or the business of the Company.

ARTICLE 9

MANAGEMENT

Section 9.1 General.

(a) Subject to the other provisions of this Article 9 and except as otherwise
herein expressly provided, the exclusive power and authority to manage the
Company’s business shall be vested in a board of directors (the “Board of
Directors”) acting together by majority vote or by the affirmative vote of six
(6) Representatives of the Board of Directors (with the vote of at least one
Representative designated by MGM and by IW as long as MGM and IW, respectively,
are Members), as the case may be, and subject to the direction of the Board of
Directors, the officers of the Company. Except as provided in this Agreement,
Approved by the Board of Directors, or contemplated in an Additional Agreement,
no Member, officer, employee, or agent of any Member, shall directly or
indirectly (i) act as agent of the Company for any purpose, (ii) engage in any
transaction in the name of the Company, (iii) make any commitment in the name of
the Company, (iv) enter into any contract or incur any obligation in the name of
the Company or (v) in any other way hold itself out as acting for or on behalf
of the Company (each action listed in (i) through (v) and not otherwise excepted
above, an “Unauthorized Action”), and a Member shall be obligated to indemnify
the Company for any costs or damages incurred by the Company as a result of the
Unauthorized Action of such Member, any Representative or officer of the Company
appointed by such Member, or any officer, employee, representative or agent of
such Member. Any attempted action in contravention of the preceding sentence
shall be null and void ab initio, and not binding upon the Company unless
ratified with the Approval of the Board of Directors.

(b) Except as provided below, the Board of Directors shall be comprised of the
following six (6) authorized members (“Representatives”):

(i) three (3) Representatives designated by IW, who initially shall be the
individuals set forth on Exhibit G attached hereto; and

(ii) three (3) Representatives designated by MGM, who initially shall be the
individuals set forth on Exhibit G attached hereto.

(c) Each of MGM and IW may change any of its Representatives on the Board of
Directors from time to time by written notice to the Company and the other
Member. Any Representative appointed to the Board of Directors may vote at any
meeting for any other Representative appointed by the same Member who is absent
at such meeting. The Board of Directors, upon a request by a Representative, may
invite other Persons to attend meetings of the Board of Directors. By notice to
the other from time to time, each of IW and MGM may appoint (and remove) one
(1) alternate for each of the Representatives that it is entitled to appoint. An
individual so appointed (and not removed) shall be an “Alternate” and, in the
Representative’s

 

-40-



--------------------------------------------------------------------------------

absence or at the Representative’s direction from time to time, shall have the
right in all respects to act in the place of, and vote for, the Representative
for whom he/she is the Alternate.

(d) Any actions that are required to be “Approved” by the Board of Directors
shall be taken (i) at a meeting of the Board of Directors upon (A) the vote of
the majority of the Representatives on the Board of Directors, (B) if MGM or its
Affiliate is a Member, the vote of at least one Representative designated by
MGM, and (C) if IW or its Affiliate is a Member, the vote of at least one
Representative designated by IW, or (ii) in writing upon resolutions duly
executed by the requisite number of the Representatives as set forth in (i)(A),
(B), and (C) above. Any action so authorized shall be deemed Approved by the
Board of Directors and notice thereof shall be delivered to all Members. Either
Member may call a meeting of the Board of Directors by written notice to the
other Member at least ten (10) Business Days prior to a meeting of the Board of
Directors and the written notice shall specify the time and place of the meeting
and the anticipated subjects to be discussed and/or on which a vote will be
taken (including identification of such matters as Major Decisions, if
applicable).

(e) Unless the Members determine otherwise, the Board of Directors shall meet,
at the Company’s expense, at least once each quarter at the offices of the
Company at a time and place which is mutually acceptable to the Representatives.
Any Representative or Alternate may attend any meeting of the Board of Directors
by telephone conference and the Company shall ensure that each Representative or
Alternate attending the meeting can hear all others present at the meeting and
be heard by them.

(f) Except as expressly stated herein, each Member and its Representatives shall
have the right to grant or withhold approval of any decision in its sole and
absolute discretion, taking into account only such Member’s own views, self
interest, objectives and concerns; provided that each Member and its
Representatives shall act in good faith. It is further acknowledged that the
Members and their Representatives may require certain internal approvals in
connection with some or all of such decisions. Neither Member nor any
Representative of a Member shall have any fiduciary duty to any other Member or
the Company; provided, however, that the provisions of this sentence shall not
alter or affect any of the specific rights, duties or obligations of the Members
set forth in this Agreement. Additionally, neither the Company nor any other
Member shall have any claims (whether relating to the fact of such approval
being granted or withheld or relating to the consequences thereof, including,
without limitation, any claim related to any alleged breach of fiduciary
duty) by reason of any Member or a Representative of a Member having failed to
approve a request or proposal from another Member or its Representatives or the
Company.

Section 9.2 Management by Managing Member. Subject to Section 9.3 and
Section 9.5 hereof, MGM shall be and hereby is appointed the Managing Member of
the Company and shall serve in such capacity without fee or other compensation
for its actions in its capacity as Managing Member, in each case, other than the
fees and other compensation set forth in the Additional Agreements. Except as
otherwise provided in this Agreement, the Managing Member shall delegate all
authority for the day to day management and operation of the Company to the
Development Manager pursuant to the Development Management Agreement and the
Operations Manager pursuant to the Operations Management Agreements as provided
in such agreements, provided, that such delegation shall not relieve the
Managing Member of its liability under this Agreement.

 

-41-



--------------------------------------------------------------------------------

Section 9.3 Exclusive Powers of the Board of Directors.

(a) In addition to those matters which, pursuant to other provisions of this
Agreement, require Approval of the Board of Directors, the following matters
shall require the Approval of the Board of Directors (each, a “Major Decision”):

(i) approval of any annual budget for the day-to-day operations of a Project
Component;

(ii) approval of each of the initial Component Business Plans;

(iii) approval of any material amendment of or modification to any Business
Plan;

(iv) approval of any material amendment of or modification to (A) the Business
Plan, (B) the Construction Budget or (C) the Annual Budget that (i) involves any
decision relating to a Contractual Obligation valued in excess of $20 million or
(ii) results in any change involving an amount of 5% in the aggregate
Construction Budget, 7.5% of the aggregate annual capital expenditure budget for
the Project, or 7.5% of the then current Annual Budget, provided, however, that
matters that are not in the reasonable control of MGM or an Affiliate of MGM
shall not be deemed to cause a change to any of the matters that requires the
Approval of the Board of Directors (by way of illustration, if employee wages
increase as a result of change in applicable minimum wage laws, the increase to
the Construction Budget and/or Annual Budget as a result of such wage increase
shall not be considered in determining the amount of a change to the
Construction Budget and/or an Annual Budget);

(v) the granting of a Lien or security interest in any asset of the Company or
any of its subsidiaries, except in the ordinary course of business;

(vi) any capital calls or Additional Capital Contributions funding other than
Additional Capital Contributions expressly Approved in the Business Plan or
expressly required pursuant to the terms of this Agreement;

(vii) any Major Contracts or Major Leases to be entered into by, or on behalf
of, the Company, except for any Major Contract expressly Approved in the
Business Plan;

(viii) except for transactions with any Affiliate of the Company expressly
Approved in the Business Plan, any transactions between the Company and any
Affiliate of the Company, or any amendment, modification or waiver of any of the
Contractual Obligations between the Company and any Affiliate of the Company;

(ix) the making of any distributions, other than distributions set forth in
Sections 6.1 and 6.2 hereof, to the Members;

(x) except as otherwise provided in this Agreement, the admission of additional
Members other than as a result a Transfer made pursuant to Section 11.2 hereof;

(xi) the acquisition of any real property in addition to the Project Assets
(excluding, however, any interest in any real property pursuant to an Ancillary
Agreement or

 

-42-



--------------------------------------------------------------------------------

other immaterial acquisition of property rights ancillary to the development of
the Project Assets);

(xii) any transaction which is unrelated to the purposes of the Company;

(xiii) the incurrence of any Financing;

(xiv) the modification, refinancing or early retirement of any Financing;

(xv) the sale of any Company assets or the assets of any Subsidiary, except
(1) as provided in the Development Management Agreement, the Operations
Management Agreements, or any Ancillary Agreement or (2) a sale of any Company
assets or the assets of any Subsidiary expressly Approved in the Business Plan;

(xvi) (1) prior to the completion of construction of the Project, the
commencement, settlement or compromise of any Damages or litigation by the
Company involving any amount in excess of $15,000,000, (2) at any time after the
completion of construction of the Project, the commencement, settlement or
compromise of any Damages or litigation by the Company involving any amount in
excess of $5,000,000, and (3) at any time and regardless of the amount at issue,
the submission to arbitration of any dispute or controversy between the Company,
on the one hand, and any Member or the Affiliate of any Member;

(xvii) the cancellation without replacement or lapse without replacement of any
material insurance policy or any changes to the insurance program, except, in
each case, as contemplated in the Business Plan or as may be required by the
lenders in connection with any Financing;

(xviii) any transaction that materially changes the scope of the Project;

(xix) any material change or modification to the Plans, including any change
order and changes of scope of the Project in excess of $1 million;

(xx) requiring any loans from a Member to the Company;

(xxi) changing the Company Accountants as the external auditors of the Company;

(xxii) any change in the name of the Company;

(xxiii) making any U.S. federal, state, local or foreign income tax elections
that materially impact the tax liabilities of any Member;

(xxiv) amending this Agreement;

(xxv) any filing for bankruptcy, dissolution or liquidation of the Company or
any Subsidiary, or a merger, consolidation or recapitalization involving the
Company or any Subsidiary;

 

-43-



--------------------------------------------------------------------------------

(xxvi) determining whether to complete the Harmon Hotel (beyond completion of
core and shell which has been previously agreed upon); provided, however, that
in the event that the Board elects to proceed with the completion of the Harmon
Hotel, MGM shall execute the Harmon Completion Guaranty;

(xxvii) approving any modification to, including any waiver of the Company’s
rights under, either of the Letters of Credit;

(xxviii) approval of the form of Harmon Completion Guaranty; and

(xxix) establishing the initial policies and procedure respecting, including the
protocol for signing authority for, the Company’s bank accounts.

Notwithstanding anything to the contrary contained in this Section 9.3 but
subject to Section 9.5 hereof, a Major Decision shall not include any change to
the Plans that results in cost savings to the Project, provided that such change
could not reasonably be expected to materially (i) affect the Project’s fitness
for purpose, (ii) reduce projected revenues as set forth in the Project Business
Plan, or (iii) adversely affect the quality of the construction, design,
materials, finishes or furnishings of the Project, and the Managing Member has
the authority to make such change to the Plans without obtaining Approval of the
Board of Directors.

(b) With respect to any action that must be Approved by the Board of Directors,
each Representative on the Board of Directors shall be entitled to withhold its
approval in its sole discretion unless expressly provided otherwise in this
Agreement.

(c) In the event the requisite number of the Representatives on the Board of
Directors as set forth in Section 9.1(d) hereof is unable to agree regarding any
Major Decision (“Impasse”), neither the Company nor any Member may take any
further action to implement or execute any action that relates to such Major
Decision that is at an Impasse. The Members shall submit the applicable Major
Decision to the respective chairmen of IW and MGM for good faith discussions
regarding the resolution of the Impasse (“Escalation”).

(d) In the event an Impasse with respect to any of the Major Decisions described
in Sections 9.3(a)(i), 9.3(a)(ii), 9.3(a)(iii), 9.3(a)(iv), 9.3(a)(vi), and
9.3(a)(ix) remains twelve (12) months after the initial date of Escalation with
respect thereto (“Impasse Trigger Date”), IW may elect, but no later than sixty
(60) days after the corresponding Impasse Trigger Date, to initiate the
resolution procedure set forth in this Section 9.3(d) by providing a written
notice of such election to MGM (the date of such notice, the “Impasse Election
Date”), at which time:

(i) If the aggregate Unreturned Investment applicable to all of the Units held
by IW and its Affiliates is greater than the aggregate Conditional Transfer
Price for all of such Units:

(1) Within sixty (60) days of the Impasse Election Date, MGM may elect, by
written notice to IW, to purchase all rights and title to all of the Units owned
directly or indirectly by IW and its Affiliates at the purchase price equal to
one hundred percent (100%) of IW’s Unreturned Investment, and IW will transfer
and sell such Units to MGM (which such purchase shall be consummated in
accordance with the Cash Purchase Procedure); provided,

 

-44-



--------------------------------------------------------------------------------

however, that for the purpose of this Section 9.3(d)(i), MGM’s failure to duly
elect to purchase IW’s Units shall be deemed to be an election not to purchase
such Units; or

(2) If MGM provides written notice that it does not elect, or is deemed not to
elect, to purchase the Units from IW and its Affiliates pursuant to
Section 9.3(d)(i)(1) above, IW may elect to purchase all rights and title to all
of the Units owned directly or indirectly by MGM and its Affiliates at the
purchase price equal to one hundred percent (100%) of MGM’s Unreturned
Investment, and MGM will transfer and sell such Units to IW (which such purchase
shall be consummated in accordance with the Cash Purchase Procedure); or

(ii) If the aggregate Conditional Transfer Price for all of Units held by IW and
its Affiliates is greater than the aggregate Unreturned Investment applicable to
all of such Units:

(1) Within sixty (60) days of the Impasse Election Date, MGM may elect, by
written notice to IW, to purchase all rights and title to all of the Units owned
directly or indirectly by IW and its Affiliates at the purchase price equal to
one hundred percent (100%) of the Conditional Transfer Price applicable to such
Units, and IW will transfer and sell such Units to MGM (which such purchase
shall be consummated in accordance with the Cash Purchase Procedure); provided,
however, that for the purpose of this Section 9.3(d)(ii), MGM’s failure to duly
elect to purchase IW’s Units shall be deemed to be an election not to purchase
such Units; or

(2) If MGM provides written notice that it does not elect, or is deemed not to
elect, to purchase the Units from IW and its Affiliates pursuant to
Section 9.3(d)(ii)(1) above, IW may elect to purchase all rights and title to
all of the Units owned directly or indirectly by MGM and its Affiliates at the
purchase price equal to one hundred percent (100%) of the Conditional Transfer
Price applicable to such Units, and MGM will transfer and sell such Units to IW
(which such purchase shall be consummated in accordance with the Cash Purchase
Procedure).

Section 9.4 Replacement of Managing Member. Except as otherwise provided in this
Agreement, the Managing Member may only be changed with the approval of each
Member, upon resignation of the Managing Member, upon an Event of Default on the
part of the Managing Member or, at the election of IW in the event of the
termination of the Managing Member or its Affiliate as the Operations Manager
due to a default (beyond all applicable cure periods) under any of the
Operations Management Agreements.

Section 9.5 IW Special Representative.

(a) IW may appoint a representative with respect to the Project (the “IW Special
Representative”). As of the Effective Date, IW has appointed Mr. William Grounds
as the IW Special Representative. IW may replace or dismiss the IW Special
Representative at any time by giving written notice of such replacement or
dismissal to MGM and IW may specify a replacement IW Special Representative.

(b) MGM shall consult with the IW Special Representative with respect to making
any modification to the Business Plan, Construction Budget or the Annual Budget
which

 

-45-



--------------------------------------------------------------------------------

would impact any Contractual Obligation by $1 million or more and any
modification to the Business Plan, Construction Budget or the Annual Budget
which would impact any Contractual Obligation to increase by $1 million or more
shall require the approval of the IW Special Representative, such approval not
to be unreasonably conditioned, delayed or withheld; provided that the IW
Special Representative shall act in good faith.

(c) MGM will deliver or cause to be delivered to the IW Special Representative
copies of all written notices and reports at the same time provided to MGM or
its Affiliates relating to the Project.

(d) The IW Special Representative may attend meetings, conferences and
conference calls of MGM, the Operations Manager, governmental entities,
architects, engineers, contractors, tenants and other Persons, that are material
to the development and operation of the Project Components and MGM will use
reasonable efforts to cause the IW Special Representative to have reasonable
prior notice of such meetings, conferences and conference calls. MGM will, and
will cause its Affiliates performing any duties related to the Project
Components to, consider any input of the IW Special Representative in making any
determinations that are material to the development and operation of the Project
Components.

(e) MGM will provide office space to the IW Special Representative located at
the Project offices and suitable to ease of administration and function in the
exercise of the IW Special Representative’s duties.

(f) In the event that the IW Special Representative does not respond to a
request for approval under this Section 9.5 within five (5) Business Days after
such request is made, the IW Special Representative shall be deemed to have
approved such request.

(g) Upon the Completion Date, the IW Special Representative position shall
terminate without any further action of the Board of Directors.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

Section 10.1 MGM. For the purposes of this Section 10.1, in addition all other
document or information otherwise expressly disclosed to IW in writing, any
document or information set forth in any public report (including all exhibits
thereto) filed by MGM MIRAGE with the U.S. Securities and Exchange Commission
shall be deemed to have been expressly disclosed to IW in writing. For the
purposes of this Section 10.1, the “actual knowledge” of MGM shall mean the
actual (and not constructive) knowledge of James Murren, Gary Jacobs, Robert
Baldwin, William McBeath, Bruce Aguilera and John McManus.

MGM hereby represents and warrants, as of the Effective Date that:

(a) MGM is a Nevada limited liability company duly formed, validly existing and
in good standing under the laws of the State of Nevada and has the requisite
entity

 

-46-



--------------------------------------------------------------------------------

power and authority to enter into and carry out the terms of this Agreement;

(b) all of the outstanding equity interests of MGM are owned directly or
indirectly by MGM MIRAGE;

(c) all entity action required to be taken by MGM to enter into this Agreement
has been taken;

(d) this Agreement has been duly executed and delivered by MGM and constitutes
the legal, valid and binding obligation of MGM, enforceable in accordance with
its terms (subject to applicable bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally, equitable principles and judicial
discretion);

(e) to the best of its knowledge, neither the execution and delivery of this
Agreement, nor the performance of its obligations hereunder, has resulted or
will result in any violation of, or default under, the charter documents of MGM
or any indenture, trust agreement, mortgage or other agreement or any permit,
judgment, decree or order to which MGM is a party or by which it is bound, and
there is no default and no event or omission has occurred which, with the
passage of time or the giving of notice or both, would constitute a default on
the part of MGM under this Agreement;

(f) to the best of its knowledge, there is no action, proceeding or
investigation, pending or threatened, which questions the validity or
enforceability of this Agreement as to MGM;

(g) MGM is in material compliance with all applicable U.S. federal, state or
local laws, statutes, ordinances, rules, regulations, orders, judgments or
decrees;

(h) MGM has no reason to believe that it or its Affiliates will not receive any
license, approval or permit necessary for the consummation of the transactions
contemplated by this Agreement;

(i) MGM is not, nor will the Company as a result of MGM holding Units be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended; and

(j) MGM acknowledges that the Units it owns have not been registered under the
Securities Act of 1933, as amended, or any other state or federal law relating
to the sale or offering for sale of securities (collectively, the “Securities
Laws”). MGM is aware that the Units owned by it cannot be resold without
registration under applicable Securities Laws or exemption therefrom.

Section 10.2 IW. For the purposes of this Section 10.2, the “actual knowledge”
of IW shall mean the actual (and not constructive) knowledge of Abdul Wahid Al
Ulama.

IW hereby represents and warrants, as of the Effective Date, that:

(a) IW is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has the requisite power and authority
to enter

 

-47-



--------------------------------------------------------------------------------

into and carry out the terms of this Agreement;

(b) all of the outstanding equity interests of IW are owned directly or
indirectly by Dubai World;

(c) all entity action required to be taken by IW to enter into this Agreement
has been taken;

(d) this Agreement has been duly executed and delivered by IW and constitutes
the legal, valid and binding obligation of IW, enforceable in accordance with
its terms (subject to applicable bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally, equitable principles and judicial
discretion);

(e) to the best of its knowledge, neither the execution and delivery of this
Agreement, nor the performance of its obligations hereunder, has resulted or
will result in any violation of, or default under, the charter documents of IW
or any indenture, trust agreement, mortgage or other agreement or any permit,
judgment, decree or order to which IW is a party or by which it is bound, and
there is no default and no event or omission has occurred which, with the
passage of time or the giving of notice or both, would constitute a default on
the part of IW under this Agreement;

(f) to the best of its knowledge, there is no action, proceeding or
investigation, pending or threatened, which questions the validity or
enforceability of this Agreement as to IW;

(g) IW is in material compliance with all applicable and material U.S. federal,
state or local laws, statutes, ordinances, rules, regulations, orders, judgments
or decrees;

(h) IW has no reason to believe that it or its Affiliates will not receive any
license, approval or permit necessary for the consummation of the transactions
contemplated by this Agreement;

(i) IW is not, nor will the Company as a result of IW holding Units be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended; and

(j) IW acknowledges that the Units it owns have not been registered under the
Securities Laws. IW is aware that the Units owned by it cannot be resold without
registration under applicable Securities Laws or exemption therefrom.

Section 10.3 Brokers. The Parties each represent to the other that they have not
retained any broker, finder or agent in connection with the transactions
contemplated hereby or the negotiation thereof. Each Party shall indemnify and
hold the other Party harmless from and against all Damages, arising out of or
relating to any claim of brokerage or other commissions relative to this
Agreement or the transactions contemplated hereby insofar as any such claim
arises by reason of services alleged to have been rendered to or at the request
of the indemnifying Party.

 

-48-



--------------------------------------------------------------------------------

ARTICLE 11

TRANSFER OF UNITS

Section 11.1 Restrictions on Transfers. Except as set forth in Section 11.2
hereof, no holder of Units may Transfer all or any portion of such holder’s
Units prior to the fifth (5th) anniversary of the Casino Opening Date.
Thereafter, a holder of Units may Transfer all or any portion of such holder’s
Units to any Person, subject to the conditions and restrictions set forth in
Section 11.3 hereof and to compliance with the terms of the right of first offer
set forth in Section 11.6 hereof and the Tag-Along Rights set forth in
Section 11.8 hereof. Notwithstanding the foregoing, subject to Section 11.3
hereof, a Member may at any time Transfer its Units pursuant to the terms set
forth in Section 11.2 hereof.

Section 11.2 Permitted Transfers. Subject to the conditions and restrictions set
forth in Section 11.3 hereof, a Member may at any time Transfer all or any
portion of its Units to (i) any other Member, and (ii) any Permitted Transferee
(each, a “Permitted Transfer”). Except in connection with a Transfer occurring
following compliance with the terms of the right of first offer set forth in
Section 11.6 hereof, no Member is released from its obligations under this
Agreement solely as a result of the Permitted Transfer of all of its Units to a
Permitted Transferee.

(a) As a condition to the Transfer to a Permitted Transferee, each Permitted
Transferee of any Member to which Units are Transferred shall agree to Transfer
back to such Member (or to another Permitted Transferee of such Member) any
Units it owns prior to such Permitted Transferee ceasing to be a Permitted
Transferee of such Member.

(b) Subject to the Approval of the Board of Directors, any Member may pledge its
Units as collateral to lenders in connection with the Financing. In addition,
either Member may pledge its Units as collateral in connection with any bona
fide financing transaction by its Affiliates, provided that the lender is an
institutional bank or investment bank and is not a Material Competitor nor an
Affiliate of a Material Competitor, and provided that such pledge would be
subordinate to the Financing. Such pledge must also provide that the Member
whose Units are not the subject of such pledge shall have the right, prior to
such lender’s foreclosure, to pay in full the debt secured by such pledge as it
relates to the applicable Units so pledged.

Section 11.3 Conditions to Transfers. A Transfer will not be treated as a
Transfer permitted under Section 11.1 hereof, Section 11.2 hereof, or
Section 11.6 hereof unless and until all of the following conditions are
satisfied:

(a) The transferor and Transferee execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer and the Transferee
executes and delivers to the Company a joinder to this Agreement in a form
reasonably satisfactory to the Company to be bound by the terms and conditions
of this Agreement to the same extent that the transferring Member was so bound.
In all cases, the transferor and/or Transferee must reimburse the Company for
all costs and expenses that the Company incurs in connection with such Transfer.

(i) The transferor and Transferee must furnish the Company with the Transferee’s
taxpayer identification number, sufficient information to determine the
Transferee’s

 

-49-



--------------------------------------------------------------------------------

initial tax basis in the Units transferred, and any other information reasonably
necessary to permit the Company to file all required U.S. federal and state tax
returns and other legally-required information statements or returns. Without
limiting the generality of the foregoing, the Company is not required to make
any distribution otherwise provided for in this Agreement with respect to any
transferred Units until the Company has received such information.

(ii) The Transfer would not, in the opinion of counsel chosen by the Company,
result in the termination of the Company within the meaning of Section 708 of
the Code.

(iii) The Units to be Transferred must be registered under the Securities Laws,
or, unless waived by the non-transferring Members, the transferor must provide
to the Company an opinion of counsel, which opinion and counsel must be
reasonably satisfactory to the non-transferring Member, to the effect that such
Transfer is exempt from registration under the Securities Laws.

(iv) In the case of a Transfer to a Material Competitor, the non-Transferring
Member must consent to such Transfer.

(v) All approvals of any Gaming Authority required to effect a Transfer must be
obtained prior to such Transfer.

(b) Notwithstanding anything to the contrary in this Agreement, no Member shall
be permitted to Transfer its Units or any portion thereof to the extent such
Transfer would be in violation of applicable law (including Securities Laws and
all Gaming Laws) or would cause a default under any agreement or instrument to
which the Company is a party or by which it is bound.

Section 11.4 Prohibited Transfers.

(a) Any purported Transfer of Units that is not made in compliance with the
applicable provisions of Section 11.1, Section 11.2, and Section 11.6 hereof
shall be null and void and of no force or effect whatsoever. In the case of a
Transfer or attempted Transfer of Units other than pursuant to the applicable
provisions of Section 11.1, Section 11.2, and Section 11.6 hereof, the Party
engaging or attempting to engage in such Transfer is obligated to indemnify,
defend and hold harmless the Company and the other Members for, from and against
all cost, liability and damage that the Company or such indemnified Member may
incur (including incremental tax liabilities, attorneys’ fees and expenses) as a
result of such attempted Transfer and efforts to enforce the indemnity granted
hereby.

(b) If as a result of any direct or indirect transfer of Units, including any
Transfers that are permitted under this Article 11 or any transfers of any
direct or indirect interest in the Units that fall outside the definition of a
Transfer, a Material Competitor acquires a direct or indirect interest in the
Company, then, notwithstanding anything to the contrary in this Agreement, the
following shall apply:

(i) The Member with respect to whom such transfer has occurred (a “Passive
Member”) will become a passive member of the Company with no right to
(x) appoint

 

-50-



--------------------------------------------------------------------------------

more than one member to the Board of Directors, and all other Representative
appointed by such Member will be removed immediately from the Board of Director
and with no further action, (y) act as or appoint a Managing Member, or (z) have
a Representative appointed by such Passive Member not vote on any matters other
than those specifically provided in the Sections 9.3(a)(v), 9.3(a)(vii),
9.3(a)(xii), 9.3(a)(xx), 9.3(a)(xxi), and 9.3(a)(xxii) hereof.

(c) Any purported Transfer of Units that is not made in compliance with the
applicable provisions of this Article 11 shall be null and void and of no force
or effect whatsoever. In the case of a Transfer or attempted Transfer of Units
other than pursuant to the applicable provisions of Article 11, the Party
engaging or attempting to engage in such Transfer is obligated to indemnify,
defend and hold harmless the Company and the other Member for, from and against
all cost, liability and damage that the Company or such indemnified Member may
incur (including incremental tax liabilities, attorneys’ fees and expenses) as a
result of such attempted Transfer and efforts to enforce the indemnity granted
hereby.

Section 11.5 Distributions and Allocations in Respect of Transferred Units. If
any Units are Transferred during any Fiscal Year in compliance with the
provisions of this Article 11, Profits and Losses, each item thereof and all
other items attributable to the Transferred Units for such Fiscal Year will be
divided and allocated between the transferor and the Transferee by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using any convention permitted by law and selected by the
Managing Member. All distributions on or before the date of such Transfer will
be made to the transferor and all distributions thereafter will be made to the
Transferee. Any Transfer of a Member’s Unit to a transferor shall be deemed a
transfer of such Member’s Interest and Profit Interest represented by such Unit
in relation to the total number of Units owned by such Member immediately prior
to such Transfer. Solely for purposes of making such allocations and
distributions, the Company will recognize such Transfer not later than the end
of the calendar month during which the Company is given notice of the Transfer,
provided that, if the Company is given notice of a Transfer at least ten
(10) Business Days prior to the Transfer, the Company will recognize the
Transfer as of the date of the Transfer, and provided further that if the
Company does not receive a notice stating the date such Units were transferred
and such other information as the Managing Member may reasonably require within
thirty (30) days after the end of the Fiscal Year during which the Transfer
occurs, then all such items will be allocated, and all distributions will be
made, to the Person who, according to the books and records of the Company, was
the owner of the Units on the last day of such Fiscal Year. Neither the Company
nor the Managing Member will incur any liability for making allocations and
distributions in accordance with the provisions of this Section 11.5, whether or
not the Managing Member or the Company have knowledge of any Transfer of
ownership of any Units.

Section 11.6 Right of First Offer.

(a) Notice. A Member desiring to Transfer Units (other than pursuant to
Section 11.2 hereof) (a “Disposing Member”) shall first provide to the other
Members and the Company prior written notice of the Member’s intention to make a
Transfer of Units (the “Disposition Notice”), which shall set forth the number
of Units proposed to be Transferred (the “Offered Units”).

(b) Option to the Non-Disposing Member. Upon receipt of the Disposition Notice,
the other Member (the “Non-Disposing Member”) has the right, exercisable

 

-51-



--------------------------------------------------------------------------------

within 30 days after receipt of the Disposition Notice (the “Offer Period”), to
offer to purchase all, but not less than all, of the Offered Units by giving
written notice to the Disposing Member (the “Offer Notice”) and stating the
terms (including the cash purchase price per Unit) on which the Non-Disposing
Member irrevocably offers to purchase all of the Offered Units. The Disposing
Member may elect to accept the offer stated in the Offer Notice by giving
written notice (the “Acceptance Notice”) to the Disposing Member within 30 days
after receipt of the Offer Notice. The delivery of the Acceptance Notice shall
result in a binding contract between the Disposing Member and the Non-Disposing
Member at the price stated in the Offer Notice. Within thirty (30) days
following the receipt of the Acceptance Notice or, if later, the receipt of any
required approvals from any Gaming Authority, the Disposing Member and the
Non-Disposing Member shall complete the sale and purchase of the Units.

(c) Sale to a Third Party. In the event that the Disposing Member does not
accept the offer set forth in the Offer Notice (or if the Non-Disposing Member
does not deliver an Offer Notice within the time period contemplated by
Section 11.6(b) hereof), the Disposing Member shall have the right to sell the
Units to a third party at a price that is not less than the price set forth in
the Offer Notice and other terms and conditions that are not less favorable than
the terms and conditions set forth in the Offer Notice (or, if no Offer Notice
was delivered pursuant to Section 11.6(b) hereof, at any price and terms and
conditions); provided, however, that the consummation and closing of such sale
must occur within one hundred eighty (180) days after expiration of the Offer
Period, provided, further that such 180-day period may be extended to allow for
obtaining any necessary Gaming and regulatory approvals as long as the Disposing
Member and the proposed Transferee of the Disposing Member’s Units are using
commercially reasonable efforts to obtain such approvals. If such sale of the
Units is not closed within such 180-day period, or if the Disposing Member
wishes to enter into a contract to sell the Units on terms less than the price
set forth in the Offer Notice or on terms and conditions less favorable than set
forth in the Offer Notice, then any subsequent sale of the Units by the
Disposing Member may be effected only after again complying with the conditions
of this Section 11.6.

Section 11.7 Indirect Transfers. In the case of an indirect Transfer of Units,
(A) the right of first offer provided for under Section 11.6 hereof shall apply
to all of the Units held by the Member (versus only the Offered Units ), and
(B) the burden is on the Member with respect to whom there is a Transfer to
construct a transaction in which the Units are separately priced in order to
determine whether the requirements of Sections 11.6 hereof and this Section 11.7
have been met.

Section 11.8 Tag-Along Rights.

(a) Notwithstanding anything to the contrary in this Agreement, neither Member
(“Selling Member”) may Transfer any or all of its Units to a Person other than
to a Permitted Transferee unless the other Member has the right to sell, in the
same transaction, its Units to such Person, on a pro rata basis based on each
Member’s Profit Interest, for a purchase price determined in the identical
manner, after giving effect to any adjustments made pursuant to Section 3.5(b)
hereof to the Profit Interest corresponding to such Member’s Units, to the
Profit Interest attach, as the purchase price of the Selling Member’s Units
shall have been determined (and subject to identical method of payment and other
terms).

(b) As soon as practicable after the Selling Member decides or proposes to sell
any or all of its Units, but at least ninety (90) days before the proposed date
of a sale of the

 

-52-



--------------------------------------------------------------------------------

Selling Member’s Units, the Selling Member shall give a written notice (the
“Tag-Along Notice”) to the other Member at each Member’s address as shown on the
Company’s records. The Tag-Along Notice shall describe in detail the proposed
sale, including the proposed price or consideration to be paid, the name and
address of the proposed Transferee, and if the Selling Member is proposing to
sell less than all of its Units, the proportion of their total Units that they
intend to sell. The non-Selling Member (“Tagging Member”) shall have the right
to sell to the proposed Transferee the same proportion, based on such Member’s
Profit Interest, of such Member’s Units on the terms, subject to adjustments in
the price based on any adjustments to each Member’s Profit Interest previously
made pursuant to this Section 3.5(b) hereof, set forth in the Tag-Along Notice.
Other than as set forth herein, the terms of the Tag-Along Notice shall not be
more burdensome to the Tagging Member than the terms applicable to the Selling
Member in the purchase transaction with the Transferee.

(c) The Tagging Member shall exercise the rights under this Section 11.8 by
delivering a notice of exercise to the Selling Member, with a copy to the
Company, within thirty (30) days after the delivery of the Tag-Along Notice to
the Tagging Member.

(d) No later than one hundred eighty (180) days following delivery of the Tag
Along Notice to the Company, the Selling Members shall conclude the sale of its
Units on the terms and conditions described in the Tag Along Notice, and the
Tagging Member shall simultaneously sell its Units on the terms and conditions
described in the Tag Along Notice (subject to adjustments in the price based on
any adjustments to each Member’s Profit Interest previously made pursuant to
Section 3.5(b) hereof).

ARTICLE 12

GAMING LAWS

Section 12.1 Qualifications.

(a) Subject to Gaming Laws. If the Company becomes, and for as long as it
remains, subject to regulation under any Gaming Laws, ownership of the Company
shall be held subject to the applicable provisions of any applicable Gaming
Laws.

(b) Officers and Employees. The election of an individual to serve in any
capacity with the Company is subject to any findings of suitability,
qualifications or approvals required under any Gaming Laws. For purposes of this
Agreement, an individual shall be qualified to serve as an officer or in any
other capacity, for so long as that individual is determined to be, and
continues to be, qualified and deemed suitable by all Gaming Authorities and
under all applicable Gaming Laws. In the event any such individual does not
continue to be so qualified and suitable, that individual shall be disqualified
and shall cease to be an officer or serve in such other capacity with the
Company.

ARTICLE 13

 

-53-



--------------------------------------------------------------------------------

 

EVENTS OF DEFAULT

Section 13.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder on the part of the Member to
which such event relates (the “Defaulting Member”) if within 30 days following
delivery to the Defaulting Member of written notice of such default by the other
Member, or within 10 days if the default is due solely to the non-payment of
monies, the Defaulting Member fails to pay such monies, or in the case of
non-monetary defaults, fails to commence substantial efforts to cure such
default or thereafter fails within a reasonable time to prosecute to completion
with diligence the curing of such default; provided, however, that the
occurrence of any of the events described in Section 13.1(a) or (b) below shall
constitute an Event of Default immediately upon such occurrence without any
requirement of notice or the passage of time except as specifically set forth
therein:

(a) the violation by a Member of any of the restrictions set forth in Article 11
of this Agreement upon the right of such Member to Transfer its Units (a
“Transfer Breach”);

(b) (i) the institution by a Member of proceedings under any federal or state
law for the relief of debtors wherein such Member is seeking relief as a debtor,
(ii) a general assignment by a Member for the benefit of creditors, (iii) the
institution by a Member of a proceeding for relief under the United States
Bankruptcy Code, (iv) the institution against a Member of a proceeding under the
United States Bankruptcy Code, which proceeding is not dismissed, stayed or
discharged within 60 days after the filing thereof or, if stayed, which stay is
thereafter lifted without a contemporaneous discharge or dismissal of such
proceeding, (v) the admission by a Member in writing of its inability to pay its
debts as they mature or (vi) the attachment, execution or other judicial seizure
of all or any substantial part of a Member’s Units which remains undismissed or
undischarged for a period of 15 days after the levy thereof, if such attachment,
execution or other judicial seizure would reasonably be expected to have a
material adverse effect upon the performance by such Member of its obligations
under this Agreement; provided, however, that any such attachment, execution or
seizure shall not constitute an Event of Default if such Member posts a bond
sufficient to fully satisfy the amount of such claim or judgment within 15 days
after the levy thereof and the Member’s Units are thereby released from the lien
of such attachment (each an “Event of Bankruptcy”); provided, however, that
notwithstanding the foregoing or any provision of Delaware law to the contrary,
none of the Events of Bankruptcy enumerated above shall be deemed an Event of
Default hereunder until such time as: (a) a chapter 11 trustee or an examiner
with expanded powers is appointed to exercise rights otherwise vested in the
Member’s estate or in the Member as debtor in possession, (b) the Event of
Bankruptcy is a chapter 7 case in which an order for relief is entered, or a
chapter 11 case that has been converted to chapter 7 by entry of an order
directing such conversion, (c) following an Event of Bankruptcy, the Member does
not perform its obligations hereunder, or (d) following an Event of Bankruptcy
involving MGM or corresponding event involving any of MGM’s Affiliates, an
Operations Manager does not perform its obligations under the applicable
Operations Management Agreement;

(c) any material breach by a Member of its representations and warranties
pursuant to Article 10 hereof or any material default in performance of, or
failure to comply with, any other agreement, obligation or undertaking of a
Member contained in this Agreement;

(d) the issuance of a final and non-appealable order or directive of a

 

-54-



--------------------------------------------------------------------------------

governmental agency of any jurisdiction, including any Gaming Authorities,
disqualifying a Member from holding any license, approval or permit required for
the business of the Company, or directing that the other Member or any of its
Affiliates terminate its relationship with such Member (a “License Breach”);

(e) the occurrence of any fraudulent act or intentional act of willful
misconduct by a Member in connection with or in any way relating to the Company,
the Project or the Project Assets;

(f) the failure by MGM, MGM MIRAGE or its Affiliate to make any payment as and
when required pursuant to the Cash Proceeds Letter, the Construction Completion
Guaranty or the Harmon Completion Guaranty;

(g) the failure by MGM, MGM MIRAGE or its Affiliate to make any payment of all
capital expenditures related to the People Mover in excess of Fifty Million
Dollars ($50,000,000) as and when required; or

Section 13.2 Remedies upon Default.

(a) Upon the occurrence of any Event of Default, the Non-Defaulting Member shall
have the right, without limitation, to exercise any and all rights and remedies
set forth in this Agreement or as may be available at law or in equity against
the Defaulting Member.

(b) In no event shall any Member have the right to, nor shall any Member be
obligated or liable for, consequential, special or punitive damages, and in no
event may the total damages recovered under any circumstances exceed the amount
of Capital Contributions paid or payable by a Member; provided, however, that,
nothing in this Section 13.2 shall be deemed to apply to, or limit or otherwise
modify, any rights of any Member under Section 4.2(c)(ii) or Section 13.4
hereof.

Section 13.3 Indemnification.

(a) Indemnification by MGM. MGM shall indemnify and defend the Company, the
Subsidiaries of the Company, IW, IW’s Affiliates and their respective
stockholders, members, partners, managers, officers, directors, employees,
agents, successors and assigns (the “IW Indemnitees”) against, and shall hold
the IW Indemnitees harmless from, any Damages incurred or suffered by an IW
Indemnitee resulting from, arising out of, or in connection with, or otherwise
with respect to any breach of any representation, warranty, covenant or
agreement made by MGM contained in this Agreement; provided, however, that the
cumulative indemnification obligation of MGM under this Section 13.3(a) shall in
no event exceed the Unreturned Investment of IW at the time of such
indemnification.

(b) Indemnification by IW. IW shall indemnify and defend Company, the
Subsidiaries of the Company, MGM, MGM’s Affiliates and their respective
stockholders, members, partners, managers, officers, directors, employees,
agents, successors and assigns (the “MGM Indemnitees”) against, and shall hold
the MGM Indemnitees harmless from, any Damages incurred or suffered by an MGM
Indemnitee resulting from, arising out of, or in connection with, or otherwise
with respect to any breach of any representation, warranty, covenant or
agreement made

 

-55-



--------------------------------------------------------------------------------

by IW contained in this Agreement; provided, however, that the cumulative
indemnification obligation of IW under this Section 13.3(b) shall in no event
exceed the Unreturned Investment of MGM at the time of such indemnification.

Section 13.4 Buy Out on Default. At any time during the continuance of an Event
of Default under this Agreement resulting from a Transfer Breach or a License
Breach, the Non-Defaulting Member, without limiting any other rights or remedies
it may have under this Agreement, at law or in equity, may, upon written notice
(the “Appraisal Notice”) delivered to the Defaulting Member, elect to purchase
all (but not less than all) of the Units of the Defaulting Member for cash in an
amount equal to the lesser of (A) the Conditional Transfer Price and (B) the
amount of the Unreturned Investment for the Defaulting Member, and the
Defaulting Member will Transfer and sell such Units to the Non-Defaulting Member
(which such purchase shall be consummated in accordance with the Cash Purchase
Procedure. The “Appraised Value” for all of the Units of a Member shall be the
distribution that such Member would receive pursuant to Section 14.3 hereof if a
single purchaser unrelated to any Member purchased the Company business and
assets as a going concern, subject to all existing indebtedness and Liens, in a
single cash purchase, taking into account the current condition, use and net
income of the Project and the Company were liquidated. If the Members are unable
to mutually agree upon the Appraised Value within 30 days after delivery of the
Appraisal Notice, each Member shall select a reputable MAI appraiser to
determine the Appraised Value. The two appraisers shall furnish the Members with
their written appraisals within 45 days of their selection, setting forth their
determinations of the Appraised Value as of the date of the Appraisal Notice. If
the higher of such appraisals does not exceed the lower of such appraisals by
more than 10%, the Appraised Value shall be the average of the two appraisals.
If the higher of such appraisals exceeds the lower of such appraisals by more
than 10%, the two appraisers shall, within 20 days, mutually select a third
reputable MAI appraiser. The third appraiser shall furnish the Members with its
written appraisal within 45 days of its selection, and the Appraised Value shall
be the average of the three appraisals. The cost of the appraisals shall be
borne equally by the Defaulting Member and the Non-Defaulting Member. The
determination of the Appraised Value in accordance with this Section 13.4 shall
constitute a final and non-appealable arbitration. The closing of the purchase
and sale of the Units of the Defaulting Member pursuant to this Section 13.4
shall occur not later than 180 days after determination of the Appraised Value,
or such other time as may be directed by the Nevada Gaming Authorities. At the
closing, the Defaulting Member shall deliver to the Non-Defaulting Member good
title to its Units, free and clear of any Liens.

ARTICLE 14

DISSOLUTION AND LIQUIDATION

Section 14.1 Events of Dissolution. Except as set forth in Section 14.2 hereof,
the Company shall dissolve upon the occurrence of any of the following events:

(a) the sale or other disposition (including, without limitation, taking by
eminent domain) of all or substantially all of the assets of the Company and the
collection of the proceeds thereof;

 

-56-



--------------------------------------------------------------------------------

(b) the approval of each of the Members;

(c) the death, withdrawal, Event of Bankruptcy which constitutes an Event of
Default, or dissolution of a Member, or the occurrence of any event that
terminates a Member’s continued interest in the Company or causes a Transfer of
such interest by operation of law, unless within 90 days after such event one or
more new Members is admitted pursuant to Section 11.2 or 14.2 hereof; or

(d) the occurrence or failure to occur of any other event, as a result of which
it is or becomes unlawful or impossible to carry on the business of the Company.

Section 14.2 Members’ Consent to Continue Business. Upon the occurrence of an
event described in Section 14.1 hereof which may cause the dissolution of the
Company, or subsequent discovery of the occurrence of such an event, the
Managing Member shall immediately notify each of the remaining Members of the
occurrence of the event, and each of the remaining Members shall notify the
Managing Member whether or not it consents to continue the business of the
Company. If all of the remaining Members consent to continue the Company’s
business, then the Company shall not be dissolved and the remaining Members
shall continue the Company’s business.

Section 14.3 Dissolution and Liquidation. Upon the occurrence of an event of
dissolution described in Section 14.1 hereof, if the business of the Company is
not continued by the remaining Members pursuant to Section 14.2 hereof, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets and satisfying the claims of its
creditors and Members and no Member shall take any action that is inconsistent
with, or not necessary to or appropriate for, winding up the Company’s business
and affairs. To the extent not inconsistent with the foregoing, all covenants
and obligations set forth in this Agreement shall continue in effect until such
time as the Company’s assets have been distributed pursuant to this Section 14.3
and the Company has been liquidated. The Managing Member shall be responsible
for overseeing the winding up and liquidation of the Company, shall take full
account of the Company’s liabilities and assets, shall cause the assets to be
liquidated as promptly as is consistent with obtaining the fair market value
thereof and shall cause the proceeds therefrom, to the extent sufficient
therefor, to be applied and distributed in the following order:

(a) first, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than Members, in the order of priority provided
by law;

(b) second, to the payment and discharge of all of the Company’s debts and
liabilities to Members, other than liabilities for distributions to which
Members are entitled in their capacities as Members pursuant to Article 6;

(c) third, to the establishment of any reserves that may reasonably be deemed
necessary by the Managing Member to meet any contingent or unforeseen
liabilities or obligations of the Company not covered by insurance. Any such
reserve shall be deposited in a bank or other financial institution. All or any
portion of such reserve no longer needed for the purpose for which it was
established shall be distributed as promptly as practicable in accordance with
Section 14.3(d) hereof, as appropriate; and

 

-57-



--------------------------------------------------------------------------------

(d) fourth, to the Members in accordance with Article 6.

The Managing Member shall not receive any compensation for any services
performed pursuant to this Section 14.3 but shall be entitled to reimbursement
for all out-of-pocket costs and expenses reasonably incurred in connection
therewith.

It is intended that the distributions set forth in this Section 14.3(d) comply
with the requirement of Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts.
However, if the balances in the Capital Accounts do not result in such
requirement being satisfied, no change in the amounts of distributions pursuant
to Article 6 shall be made, but rather, items of income, gain, loss, deduction
and credit will be reallocated between the Members so as to cause the balances
in the Capital Accounts to be in the amounts necessary so that, to the extent
possible, such result is achieved.

Section 14.4 Notice of Dissolution. Upon the occurrence of an event of
dissolution described in Section 14.1 hereof, if the business of the Company is
not continued by the remaining Members pursuant to Section 14.2 hereof, the
Managing Member shall, within 30 days thereafter (i) provide written notice
thereof to each of the Members and to all other Persons with whom the Company
regularly conducts business (as determined in the discretion of the Managing
Member) and (ii) publish notice of such dissolution in a newspaper of general
circulation in each place in which the Company conducts business.

Section 14.5 Disassociation. Unless and until an Event of Bankruptcy constitutes
an Event of Default, Section 18-304 of the Delaware Limited Liability Company
Act, and any other applicable statute or principle of law, and any other
provision herein, shall not result in such Member ceasing to be a Member in the
Company or otherwise result in such Member’s rights being restricted, limited or
abridged.

ARTICLE 15

MISCELLANEOUS PROVISIONS

Section 15.1 Waiver of Partition and Covenant Not to Withdraw. Each Member
covenants and agrees that the Members have entered into this Agreement based on
the mutual expectation that both Members will continue as Members and carry out
the duties and obligations undertaken by them hereunder and, except as otherwise
expressly required or permitted by this Agreement or approved by each of the
Members, each Member covenants and agrees not to (i) take any action to require
partition or to compel any sale with respect to its Units or any property of the
Company, (ii) take any action to file a certificate of dissolution or its
equivalent with respect to itself, (iii) take any action that would cause an
Event of Bankruptcy to constitute an Event of Default of such Member,
(iv) withdraw or resign, or attempt to do so, from the Company, (v) exercise any
power under the Act to dissolve the Company, (vi) except as permitted herein,
transfer all or any portion of its Units, (vii) petition for judicial
dissolution of the Company or (viii) demand a return of its capital
contributions. Upon any breach of this Section 15.1 by any Member, the other
Member (in addition to all rights and remedies it may have under this Agreement,
at law or in equity) shall be entitled to a decree or order from a court of
competent jurisdiction restraining and

 

-58-



--------------------------------------------------------------------------------

enjoining such application, action or proceeding.

Section 15.2 Additional Agreements. IW shall have the right to exercise any and
all remedies of the Company under any Additional Agreements in the name of and
on behalf of the Company, without the necessity of and further notice to the
counterparty under the applicable Additional Agreements.

Section 15.3 Notices. Unless otherwise provided herein, all notices or other
communications required or permitted by this Agreement shall be in writing and
shall be deemed to have been duly given on the date of delivery if delivered
personally to the Party to whom notice is given, on the next Business Day if
sent by confirmed facsimile transmission or on the date of actual delivery if
sent by overnight commercial courier or by first class mail, registered or
certified, with postage prepaid and properly addressed to the Party at its
address set forth below, or at any other address that any Party may from time to
time designate by written notice to the others:

 

-59-



--------------------------------------------------------------------------------

If to MGM:

 

Project CC, LLC

c/o MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Facsimile: (702) 693-7628

 

If to MGM MIRAGE:

 

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Facsimile: (702) 693-7628

 

If to IW:

 

Infinity World Development Corp.

c/o Dubai World

Emirates Towers, Level 47

Sheikh Zayed Road

P. O. Box 17000

Dubai, United Arab Emirates

Attention: General Counsel

Facsimile: 011-971-4-361-2680

Section 15.4 Amendments. The provisions of this Agreement may not be waived,
amended or repealed, in whole or in part, except with the written consent of
each of the Members.

Section 15.5 Successors and Assigns. This Agreement shall be binding on, and
inure to the benefit of, the Parties hereto and their respective heirs, legal
representatives, successors and permitted transferees and assigns.

Section 15.6 Time. Time is of the essence with respect to this Agreement and
each and every provision hereof.

Section 15.7 Severability. Each provision of this Agreement is intended to be
severable. If any term or provision hereof is held to be illegal or invalid for
any reason, such illegality or invalidity shall not affect the legality or
validity of the remainder of this Agreement.

Section 15.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 15.9 Attorneys’ Fees and Other Costs. Except as otherwise provided in
this Agreement, each of the Parties shall bear its own legal fees and expenses
in connection with the

 

-60-



--------------------------------------------------------------------------------

negotiation, execution and performance of this Agreement. The Company shall bear
all legal fees and expenses in connection with any proceeding in which the
Company is named as a party. Should any action or proceeding be commenced
(including without limitation any proceeding in bankruptcy) by any of the
Parties to enforce any of the terms of this Agreement or that in any other way
pertains to Company affairs or this Agreement, the prevailing Party or Parties
in such action or proceeding (as determined by the presiding official(s)) shall
be entitled to receive from the opposing Party or Parties the prevailing Party’s
reasonable costs and attorneys’ fees incurred in investigating, prosecuting,
defending or appearing in any such action or proceeding.

Section 15.10 Entire Agreement. This Agreement (together with the Letter
Agreement) constitutes the complete and exclusive statement of the agreement
among the Parties with respect to the subject matter hereof. This Agreement
supersedes all prior negotiations, understandings and agreements of the Parties,
written or oral, with respect to the subject matter hereof.

Section 15.11 Further Assurances. Each of the Parties agrees to perform any
further acts and execute, acknowledge and deliver any documents or instruments
that may be reasonably necessary or appropriate to carry out the provisions of
this Agreement and to satisfy the conditions to the obligations of the Parties
hereunder.

Section 15.12 Headings; Interpretation. Article and section headings contained
in this Agreement are for convenience of reference only and shall not be deemed
a part of this Agreement or have any legal effect. All provisions of this
Agreement shall be construed to further the interests and business of the
Company. The Parties agree to cooperate with one another in all respects in
order to effect the purposes of and carry out the business activities of the
Company, as more particularly set forth herein.

Section 15.13 Exhibits. Each of the Exhibits referred to herein and attached
hereto is hereby incorporated by reference and made a part hereof for all
purposes. Unless the context otherwise expressly requires, any reference to
“this Agreement” shall mean and include all such Exhibits.

Section 15.14 Approvals and Consents. Whenever the approval or consent of a
Member or any of the Parties is required by this Agreement, such Member or Party
shall have the right to give or withhold such approval or consent in its sole
and unfettered discretion, unless otherwise expressly provided herein.

Section 15.15 Estoppels. Each of the Parties shall, upon the written request of
any other Party, promptly execute and deliver to the other Parties a statement
certifying that this Agreement is unmodified and in full force and effect (or,
if modified, the nature of the modification) and whether or not there are, to
such Party’s knowledge, any uncured defaults on the part of the other Party or
Parties, specifying such defaults if any exist. Any such statement may be relied
upon by third parties.

Section 15.16 Compliance with Laws and Contractual Obligations. Each of the
Members shall at all times act in accordance with all applicable laws and
regulations and shall indemnify and hold the other Parties (including their
respective directors, officers, employees, Affiliates, successors and assigns)
harmless for, from and against any and all Damages, arising out

 

-61-



--------------------------------------------------------------------------------

of or relating to any breach of such laws or regulations. The Company will at
all times comply with all legal and Contractual Obligations and requirements
applicable to the acquisition or development of the Project Assets and the
operation of the Project.

Section 15.17 Remedies Cumulative. Each right, power and remedy provided for in
this Agreement or now or hereafter existing at law, in equity, by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Agreement or now or hereafter
existing at law, in equity, by statute or otherwise, and the exercise by any
Party of any one or more of such rights, powers or remedies shall not preclude
the simultaneous or later exercise by such Party of any or all of such other
rights, powers or remedies.

Section 15.18 Waiver. No consent or waiver, express or implied, by any Party to
or of any breach or default by any other Party in the performance of obligations
under this Agreement shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such Party. Failure on
the part of any Party to complain of any act or failure to act by any other
party or to declare any other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by any Party of its rights
under this Agreement.

Section 15.19 Governing Law and Choice of Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
excluding its conflict of law principles. In the event of any litigation between
the Parties concerning or arising out of this Agreement, the Parties hereby
consent to the exclusive jurisdiction of the federal and state courts in
Delaware.

Section 15.20 Survival of Indemnification Obligations. Each and every
indemnification obligation of any one or more of the Members hereto shall
expressly survive the termination of this Agreement and the dissolution of the
Company.

Section 15.21 Limited Liability.

(a) The Parties acknowledge that in the event there is a default or an alleged
default by MGM under the arrangements contemplated by this Agreement, or any
party has any claim arising from the arrangements contemplated in this
Agreement, no party shall commence any lawsuit or otherwise seek to impose any
liability whatsoever against Mr. Kirk Kerkorian, Tracinda Corporation, a Nevada
corporation, and any other corporation or entity controlled by Mr. Kerkorian
(other than MGM MIRAGE and its subsidiaries) or any principals of MGM MIRAGE or
the Affiliates of such principals (the “MGM MIRAGE Restricted Affiliates”). The
Parties hereby further agree that none of the MGM MIRAGE Restricted Affiliates
shall have any liability whatsoever with respect to this Agreement. The Parties
hereby further agree that they shall not permit or cause the Company to assess a
claim or impose any liability against any MGM MIRAGE Restricted Affiliate,
either collectively or individually, as to any matter or thing arising out of or
relating to this Agreement. In addition, the Parties agree that none of the MGM
MIRAGE Restricted Affiliates, individually or collectively, is a party to this
Agreement or liable for any alleged breach or default of this Agreement by MGM
or its Affiliates. It is expressly understood and agreed that this provision
shall have no force and effect with respect to any document or agreement as to
which Kirk Kerkorian or Tracinda Corporation is a party with IW or IW’s
Affiliates, except as set forth in such other agreement.

 

-62-



--------------------------------------------------------------------------------

(b) The Parties acknowledge that in the event there is a default or an alleged
default by IW under the arrangements contemplated by this Agreement, or any
party has any claim arising from the arrangements contemplated in this
Agreement, no party shall commence any lawsuit or otherwise seek to impose any
liability whatsoever against either the Government of Dubai, the United Arab
Emirates, any corporation or entity controlled by the Government of Dubai or the
United Arab Emirates (other than IW and its subsidiaries) or any principals of
Dubai World or the Affiliates of such principals (the “Dubai World Restricted
Affiliates”). The Parties hereby further agree that none of the Dubai World
Restricted Affiliates shall have any liability whatsoever with respect to this
Agreement. The Parties hereby further agree that they shall not permit or cause
the Company to assess a claim or impose any liability against any Dubai World
Restricted Affiliate, either collectively or individually, as to any matter or
thing arising out of or relating to this Agreement. In addition, the Parties
agree that none of the Dubai World Restricted Affiliates, individually or
collectively, is a party to this Agreement or liable for any alleged breach or
default of this Agreement by IW or its Affiliates.

Section 15.22 Sovereign Immunity Waiver. IW irrevocably waives, with respect to
itself and its revenues and assets (irrespective of their use or intended use),
all immunity on the grounds of sovereignty or other similar grounds from
(a) suit, (b) jurisdiction of any court of Delaware or (c) relief by way of
injunction, order for specific performance or for recovery of enforcement of any
judgment to which it or its revenues or assets might otherwise be entitled in
any proceedings under or in connection with this Agreement by the courts of any
jurisdiction and irrevocably agrees that it will not claim any such immunity in
any such proceedings and that the waivers set forth in this provision are
intended to be irrevocable.

Section 15.23 Member Enforcement. IW shall have the power and authority to
enforce any breach or to allege and enforce any breach or Event of Default by
MGM under this Agreement without the necessity of including the Managing Member
in any such action. The Managing Member cannot and is not authorized to waive,
on behalf of IW, the occurrence or continuance of any breach or Event of Default
of this Agreement without the prior written consent of IW, which consent may be
withheld by IW in its sole and absolute discretion. Notwithstanding the
provisions of Section 9.3(a)(xvi), in the event that either Member is in breach
of this Agreement, the other Member may bring a claim or action on behalf of the
Company against the breaching Member to enforce the rights of the Company
against such breaching Member.

Section 15.24 Release of Dubai World. Subject in all respects to the provisions
of the succeeding sentence, Dubai World’s obligations under this Agreement are
hereby deemed satisfied in full and Dubai World is irrevocably released and
forever discharged from any and all liabilities, claims, cross-claims, causes of
action, rights, actions, suits, debts, liens, damages, costs, attorneys’ fees,
losses, expenses, obligations or demands, of any kind whatsoever, whether known
or unknown, suspected or unsuspected, based on any facts, actions, or conduct
occurring from the beginning of time through the Effective Date, that arise out
of or relate to this Agreement (the “Deemed Satisfaction of DW Obligations”).
Notwithstanding the preceding sentence, and any rule of law or equity to the
contrary notwithstanding, Dubai World’s obligations under this Agreement, shall
automatically reinstate without any further notice or other action being
required on the part of the Company, in the event that the DW L/C is revoked,
dishonored, cancelled or otherwise unavailable for funding, then until the same
has been cured by IW or Dubai World, it shall be as if the Deemed Satisfaction
of DW Obligations pursuant to the first sentence of this Section 15.24 had never
occurred.

 

-63-



--------------------------------------------------------------------------------

Section 15.25 Release of Mirage Resorts. Subject in all respects to the
provisions of the succeeding sentence, Mirage Resort’s obligations under this
Agreement are hereby deemed satisfied in full and Mirage Resorts is irrevocably
released and forever discharged from any and all liabilities, claims,
cross-claims, causes of action, rights, actions, suits, debts, liens, damages,
costs, attorneys’ fees, losses, expenses, obligations or demands, of any kind
whatsoever, whether known or unknown, suspected or unsuspected, based on any
facts, actions, or conduct occurring from the beginning of time through the
Effective Date, that arise out of or relate to this Agreement (the “Deemed
Satisfaction of MR Obligations”). Notwithstanding the preceding sentence, and
any rule of law or equity to the contrary notwithstanding, Mirage Resort’s
obligations under this Agreement, shall automatically reinstate without any
further notice or other action being required on the part of the Company, in the
event that (i) the MGM L/C is revoked, dishonored, cancelled or otherwise
unavailable for funding; (ii) there is any breach or default by MGM or MGM
MIRAGE under the Construction Completion Guaranty, the Harmon Completion
Guaranty, or of MGM or MGM MIRAGE’s obligations set forth in Section 4.6 hereof;
or (iii) MGM or an MGM Affiliate fails to make any other payment as and when
required pursuant to the terms hereof or of the applicable Additional Agreement,
then until the same has been cured by MGM, MGM MIRAGE or an MGM Affiliate, as
applicable, it shall be as if the Deemed Satisfaction of MR Obligations pursuant
to the first sentence of this Section 15.25 had never occurred.

Section 15.26 WAIVER OF TRIAL BY JURY. THE MEMBERS TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE
OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, OR IN
ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE
MEMBERS HERETO WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

[Signatures on Next Page]

 

-64-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

PROJECT CC, LLC, a Nevada corporation

/s/ Andrew Hagopian III

Name:   Andrew Hagopian III Title:   Assistant Secretary INFINITY WORLD
DEVELOPMENT CORP,
a Nevada corporation

/s/ William Grounds

Name:   William Grounds Title:   President and CEO



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT COMPONENTS

 

•  

4,000-ROOM CITYCENTER RESORT AND CASINO

 

•  

400-ROOM MANDARIN ORIENTAL HOTEL/RESIDENCES

 

•  

400-ROOM THE HARMON HOTEL

 

•  

1,500-UNIT VDARA CONDO/HOTEL TOWER

 

•  

TWIN, 335-UNIT VEER LUXURY CONDO TOWERS

 

•  

500,000 SQUARE FEET OF RETAIL AND ENTERTAINMENT SPACE

 

•  

225,000 SQUARE FEET OF CONVENTION AND MEETING SPACE

 

•  

900,000 SQUARE FEET FOR BACK-OF-HOUSE OPERATIONS

 

•  

2,000-SEAT THEATER

 

•  

70,000-SQUARE-FOOT SPA

 

•  

7,500-CAR PARKING GARAGE (subject to Exhibit B)

 

•  

FIRE STATION (subject to Exhibit B)

 

•  

PEOPLE MOVERS (subject to Exhibit B)

 

•  

ON-SITE POWER PLANT (subject to Exhibit B)



--------------------------------------------------------------------------------

EXHIBIT B

ANCILLARY AGREEMENTS

The Project is a significant mixed use development and is adjacent to additional
properties owned by various Affiliates of MGM. There are a number of
interdependencies between the Project or components thereof and such other
properties of MGM Affiliates, including the relationships identified below.

Effective Agreements

The following agreements have been prepared and entered into by the Members and
the appropriate Affiliate(s) of MGM in order to address the various rights and
obligations between the parties thereto with respect to the subject matters
listed below:

Agreement Respecting Bellagio Employee Garage: the improvement commonly referred
to as the Bellagio Employee Garage is not a part of the Project Assets, but it
provides parking spaces for the hotel condominium commonly referred to as Vdara,
which hotel condominium is a part of the Project Assets. That certain
Declaration of Vdara Easements and Covenants by and between Bellagio, LLC, a
Nevada limited liability company (“Bellagio”) and CityCenter Land, LLC, a Nevada
limited liability company dated as of November 15, 2007, and as amended by that
certain First Amendment to Declaration of Vdara Easements and Covenants by and
between Bellagio LLC, a Nevada limited liability company and CityCenter Land,
LLC, a Nevada limited liability company dated as March 26, 2009, addresses the
various rights and obligations of the Company and the MGM Affiliate respecting
the Bellagio Employee Garage.

Agreement Respecting Frank Sinatra Garage: the multi-story parking structure
(the “Frank Sinatra Garage”) is a part of the Project located south of Harmon,
north of Rue de Monte Carlo and east of Frank Sinatra Drive and provides parking
to employees of the casino resort and other elements of the Project in addition
to guests and employees of Monte Carlo, a resort casino owned by an Affiliate of
MGM and not a part of the Project. That certain Frank Sinatra Parking and Access
Easement Agreement by and between CityCenter Land, LLC, a Nevada limited
liability company, and Victoria Partners, a Nevada general partnership dated as
of March 26, 2009, addresses the various rights and obligations of the Company
and the MGM Affiliate respecting the Frank Sinatra Garage.

Agreement Respecting Use of Intellectual Property Included and Not Included in
Project Assets: as part of the Project Assets, the Company will own all
trademarks and trade names created by MGM MIRAGE and its Affiliates specifically
for the Project, and will have the right to use in connection with the Project,
at no cost to the Company, certain trademarks and trade names and other
intellectual property not owned by the Company (e.g., the trade name ‘MGM’). In
connection with the foregoing, CityCenter Land, LLC acquired certain
intellectual property rights pursuant to that certain Assignment of Intellectual
property by and among Project CC, LLC, a Nevada limited liability company, MGM
MIRAGE, a Delaware corporation and CityCenter Land, LLC, a Nevada limited
liability company, dated as of November 15, 2007. CityCenter Land, LLC,
concurrently entered into that certain License Agreement dated as of
November 15, 2007, with a number of its Affiliates in furtherance of developing
the Project.



--------------------------------------------------------------------------------

Joint Roadway Agreement: the Monte Carlo parcel and the ARIA parcel are both
subject to a reciprocal easement that establishes a joint roadway for vehicular
and pedestrian use and grants Licensee, as defined below, an easement to the
parking area. That certain Reciprocal Easement Agreement for Joint Roadway dated
as of March 26, 2009 (the “Reciprocal Easement”) by and between CityCenter Land,
LLC, a Nevada limited liability company, and Victoria Partners, a Nevada general
partnership addresses the various rights and obligations of the Company and the
MGM Affiliate respecting the joint roadway and parking area.

Irrevocable, Non-Exclusive License Agreement: The Reciprocal Easement described
above provides Victoria Partners with an easement to use the parking area, and
the parties have entered into an agreement to expand the permitted uses for the
Reciprocal Easement for the purposes of facilitating entertainment and other
attractions in the area. That certain Irrevocable, Non-Exclusive License
Agreement by and between ARIA Resort & Hotel Holdings, LLC, a Nevada limited
liability company, and Victoria Partners, a Nevada general partnership dated as
of July 2, 2012, addresses the various rights and obligations of the Company and
the MGM Affiliate respecting the parking easement area.

Central Plant Agreement: as part of the Project, the Company has developed a
central plant which will provide energy services to the Project, including
thermal energy, heating, cooling, fire alarm and monitoring services. In
addition, the Central Plant will have the capacity to provide its services to
presently existing or future improvements belonging to MGM Affiliates. That
certain Central Plant Services Agreement by and between CityCenter Land, LLC, a
Nevada limited liability company, CityCenter Harmon Hotel Holdings, LLC, a
Nevada limited liability company, ARIA Resorts & Casino Holdings, LLC, a Nevada
limited liability company, CityCenter Luxury Residences Unit Owners Association,
a Nevada nonprofit corporation, CityCenter Boutique Hotel holdings, LLC, a
Nevada limited liability company, CityCenter Vdara Condo Hotel Holdings, LLC, a
Nevada limited liability company and Veer Towers Unit Owners Association, a
Nevada nonprofit corporation addresses the various rights and obligations of the
Company and the MGM Affiliate respecting the services provided by the Central
Plant.

Central Plant Excess Capacity Agreement: The central plant may have the excess
capacity beyond the needs of the Project, and the Company will first offer for
sale to MGM any such additional energy capacity. That certain Central Plant
Excess Capacity Agreement by and between CityCenter Land, LLC, a Nevada limited
liability company, and MGM MIRAGE, a Delaware corporation dated as of
November 16, 2007, addresses the various rights and obligations of the Company
and the MGM Affiliate respecting the excess energy capacity produced by the
Project.

Agreement Respecting People Mover: the Project includes an automated people
mover system (the “APM”) which traverses real estate that is both part of the
Project and real estate that is owned by Bellagio and Monte Carlo and not a part
of the Project. The services of the APM are utilized by each of the Project,
Monte Carlo and Bellagio. That certain Declaration of APM Easements, Covenants
and Conditions by and between CityCenter Land, LLC, a Nevada limited liability
company, and Bellagio, LLC, a Nevada limited liability company and Victoria
Partners, a Nevada general partnership dated as of December 1, 2009, addresses
the various rights and obligations of the Company and the MGM Affiliate
respecting the APM.

 

Exhibit B

Page 2



--------------------------------------------------------------------------------

Frank Sinatra Utility Easement: Bellagio, CityCenter Land, LLC and Victoria
Partners share an easement allowing access and maintenance of water, sewer, gas,
electrical and other utility improvements. That certain Reciprocal Easement and
Access Agreement by and between Bellagio, LLC, a Nevada limited liability
company, CityCenter Land, LLC, a Nevada limited liability company, and Victoria
Partners, a Nevada general partnership dated as of March 26, 2009, addresses the
various rights and obligations of the Company and the MGM Affiliate respecting
the utility easement.

Agreement Respecting Time Share Usage of Corporate Aircraft: the Company entered
into a time share arrangement for use of corporate aircraft. That certain Time
Sharing Agreement by and between Mandalay Resort Group, a Nevada corporation and
CityCenter Land, LLC, a Nevada limited liability company dated as of August 22,
2012, as amended by that certain First Amendment to Time Sharing Agreement dated
as of August 22, 2012, addresses the various rights and obligations of the
Company and the MGM Affiliate respecting the aircraft time sharing arrangement.

Utility Easement: Bellagio and CityCenter Land, LLC share an easement allowing
access and maintenance of water, sewer, electrical, IT, and other improvements.
That certain Easement Agreement between Bellagio, LLC, a Nevada Limited
Liability Company and CityCenter Land, LLC, a Nevada Limited Liability Company
executed as of March 26, 2009, addresses the rights and obligations of Bellagio
and CityCenter respecting the utility easement.

Contemplated Agreements

The following agreements are currently being negotiated by the Members and the
appropriate Affiliate(s) of MGM in order to address the various rights and
obligations between the parties thereto with respect to the subject matters
listed below:

Agreement Respecting Triangle Parcel: Bellagio, LLC, a Nevada limited liability
company, formerly owned real estate west of Frank Sinatra Drive (the “Triangle
Parcel”) upon which a substation is being constructed to serve the Project and
other properties. The Triangle Parcel has been subdivided and conveyed to Nevada
Power Company pursuant to that certain Real Property Agreement and Escrow
Instructions by and between Bellagio, LLC, a Nevada limited liability company;
CityCenter Land, LLC, a Nevada limited liability company; Nevada Power Company,
a Nevada corporation d/b/a NV Energy; and Nevada Title Company, a Nevada
corporation dated as of December 8, 2008, along with that certain Grant of
Easement and Agreement and Grant of Easements and Declaration of Covenants and
Restrictions attached as Exhibits “A” and “B” respectively. Bellagio, LLC is
currently in the process of conveying the remainder of the Triangle Parcel to
CityCenter Land, LLC. The appropriate agreements for such conveyance are being
finalized.

 

Exhibit B

Page 3



--------------------------------------------------------------------------------

EXHIBIT C

PARTIAL DESCRIPTION OF PROJECT ASSETS

 

(i)

Owned real estate on which Vdara, Veer Towers, the Harmon Hotel, Crystals,
Mandarin Hotel and Residences, the Resort Casino and the Central Plant serving
the same are being contributed, including all construction progress on such
land;

 

(ii)

All construction contracts, architect agreements, design contracts and related
agreements for the design, development and construction of CityCenter;

 

(iii)

All intellectual property owned by MGM or its Affiliates and developed
exclusively for CityCenter, including “Vdara,” “Crystals,” and “Veer Towers”;

 

(iv)

All inventory and personal property which is reflected in the Construction
Budget;

 

(v)

All artwork purchased pursuant to the Art Consulting Agreement for CityCenter;
and

 

(vi)

All permits, licenses and approvals obtained by MGM or its Affiliates for the
development and construction of CityCenter.



--------------------------------------------------------------------------------

EXHIBIT D

OPERATIONS MANAGEMENT AGREEMENTS

 

•  

Hotel and Casino Operations and Hotel Assets Management Agreement among Project
CC, LLC, CityCenter Hotel & Casino, LLC, MGM Mirage, and CityCenter Land, LLC
for CityCenter Las Vegas, Nevada dated November 15, 2007 as amended by
(i) Amendment No. 1 to Hotel and Casino Operations and Hotel Assets Management
Agreement dated April 29, 2009 and (ii) the Letter Agreement

 

•  

Retail Management Agreement among Project CC, LLC, The Crystals at CityCenter
Management, LLC, MGM Mirage, and CityCenter Holdings, LLC for CityCenter Las
Vegas, Nevada dated November 15, 2007 as amended by (i) Amendment No. 1 to
Retail Management Agreement dated April 29, 2009 and (ii) the Letter Agreement

 

•  

Condo-Hotel Operations Management Agreement among Vdara Condo Hotel, LLC and
CityCenter Vdara Development, LLC for CityCenter Las Vegas, Nevada dated
November 15, 2007 as amended by (i) Amendment No. 1 to Condo-Hotel Operations
Management Agreement dated April 29, 2009 and (ii) the Letter Agreement



--------------------------------------------------------------------------------

EXHIBIT E

GROSS ASSET VALUE/CAPITAL CONTRIBUTIONS

Gross Asset Value of the Project Assets on the date of MGM’s Initial Capital
Contribution to the Company: $5.385 billion

Capital Account and Unit ownership following contribution of Project Assets by
MGM and cash by IW at the Closing Date:

 

     Capital Account      Units  

MGM

   $ 2.692 billion         50   

IW

   $ 2.692 billion         50   



--------------------------------------------------------------------------------

EXHIBIT F

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT G

REPRESENTATIVES OF THE BOARD OF DIRECTORS

Representatives Appointed by MGM:

 

•  

Corey Sanders

 

•  

James J. Murren

 

•  

Robert H. Baldwin

Representatives Appointed by IW:

 

•  

Chris O’Donnell

 

•  

William Grounds

 

•  

H.E. Hamad Mubarak Mohd Buamim



--------------------------------------------------------------------------------

EXHIBIT H

MATERIAL COMPETITORS

“Material Competitors” means Wynn Resorts Ltd., Las Vegas Sands Corp., and
Harrah’s Entertainment, Inc. and their successors and assigns and their
respective Affiliates.



--------------------------------------------------------------------------------

EXHIBIT I

CONSTRUCTION BUDGET

CITYCENTER HOLDINGS, LLC

PROJECT BUDGET

AS OF APRIL 29, 2009

 

DESCRIPTION    REVISED PROJECT
BUDGET  

($ in Thousands)

      

GMP CONSTRUCTION COSTS

  

Aria Tower

   $ 1,293,710   

Aria Podium

     1,296,029   

Convention Center

     495,185   

Showroom

     171,780   

Sinatra Garage

     151,559   

Block A Infrastructure

     49,411   

Vdara

     602,673   

Central Plant

     89,691   

Site Utilities

     106,267   

Block B Infrastructure

     91,711   

Mandarin Oriental

     602,511   

Garage #5

     105,716   

Harmon

     227,823   

Crystals & Garage #6

     441,141   

Block C Infrastructure

     75,936   

Demolition

     10,738   

Block C Excavation

     25,673   

Veer

     370,720      

 

 

 

Total GMP Construction Costs

   $ 6,208,276      

 

 

 



--------------------------------------------------------------------------------

OTHER HARD COSTS

  

Adjustments, Other Costs & Reimbursements

   $ 101,537   

Design

     446,098   

Project Administration

     96,550   

Tishman Fees

     80,178   

3rd Party Inspection, QA/QC, Site Security & Temp Power

     80,063   

Permits & Utility Connection Fees

     63,651   

FF&E

     321,292      

 

 

 

Total Other Hard Costs

   $ 1,189,369      

 

 

 

SOFT COSTS

  

OS&E

   $ 294,821   

Preopening

     148,862   

Tenant Allowances

     90,988   

Insurance & Legal Fees

     49,866   

Art

     36,304   

Real Estate Taxes

     52,215   

Retail & CC Development Agreement Fees

     26,371   

LEED Sales Tax Exemption

     (103,640 )    

 

 

 

Total Soft Costs

   $ 595,786      

 

 

 

OTHER SOFT COSTS

  

Financing Costs and Debt Service (4)

   $  266,089   

Penthouse Fitout Costs

     33,907   

Condominium Selling Expenses

     142,210   

Operating Cash

     50,000   

Owner Contingency

     —        

 

 

 

Total Other Soft Costs

   $ 492,207      

 

 

 

TOTAL PROJECT BUDGET

   $ 8,485,638      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT J

BENCHMARKING DATA PRESENTED AT THE MAY 2010 MEETING OF BOARD OF DIRECTORS



--------------------------------------------------------------------------------

SCHEDULE 1.11

ACTUAL PRE-CLOSING RESIDENTIAL PROCEEDS: $197 million



--------------------------------------------------------------------------------

SCHEDULE 3.2

INITIAL CAPITAL CONTRIBUTIONS

MGM’s Initial Capital Contribution

 

  •  

On November 15, 2007, Mirage Resorts contributed the Project Assets to the
Company

 

  •  

On November 15, 2007, Mirage Resorts contributed $245.951 million to the Company
in connection with pre-financing construction costs (excluding capitalized
interest)

IW’s Initial Capital Contribution

 

  •  

On November 15, 2007, Dubai World contributed $2.961 billion to the Company

 

  •  

On November 15, 2007, Dubai World contributed $245.951 million to the Company in
connection with pre-financing construction costs (excluding capitalized
interest) [Note: This $245.951 million is also captured in the $2.961 billion
described above]



--------------------------------------------------------------------------------

SCHEDULE 6.1

INITIAL DISTRIBUTION: $2.469 billion [Note: This figure is computed after
deducting $245.951 million for the Mirage Resorts contribution in connection
with Pre-Financing Construction Costs]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1 THE COMPANY

     2   

Section 1.1

    

Organization

     2   

Section 1.2

    

Name

     2   

Section 1.3

    

Place of Business

     2   

Section 1.4

    

Business of the Company

     2   

Section 1.5

    

Purposes Limited

     2   

Section 1.6

    

No Payments of Individual Obligations

     3   

Section 1.7

    

Statutory Compliance

     3   

Section 1.8

    

Title to Property

     3   

Section 1.9

    

Duration

     3   

Section 1.10

    

Conduct of Business Through Single Purpose Entities

     3   

Section 1.11

    

Definitions

     3   

ARTICLE 2 THE MEMBERS

     15   

Section 2.1

    

Identification

     15   

Section 2.2

    

Services of Members

     15   

Section 2.3

    

Reimbursement and Fees

     15   

Section 2.4

    

Transactions with Affiliates

     15   

Section 2.5

    

Liability of the Members; Indemnification

     16   

ARTICLE 3 CAPITAL CONTRIBUTIONS; LOANS; CAPITAL ACCOUNTS

     17   

Section 3.1

    

Issuance of Units

     17   

Section 3.2

    

Initial Capital Contributions

     17   

Section 3.3

    

Additional Capital Contributions

     17   

Section 3.4

    

Letters of Credit

     18   

Section 3.5

    

Failure to Make a Capital Contribution

     18   

Section 3.6

    

Additional Remedies for Failure to Make an Additional Capital Contribution

     21   

Section 3.7

    

Capital Accounts

     22   

Section 3.8

    

Return of Capital

     23   

Section 3.9

    

Gross Asset Value

     23   

Section 3.10

    

Completion Guaranty

     24   

Section 3.11

    

Harmon Completion Guaranty

     24   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

ARTICLE 4 COVENANTS

     24   

Section 4.1

    

Intentionally Omitted

     24   

Section 4.2

    

Licensing

     24   

Section 4.3

    

Ancillary Agreements

     27   

Section 4.4

    

FAA Determination Letters

     27   

Section 4.5

    

Intentionally Omitted

     27   

Section 4.6

    

People Mover Construction Obligation

     27   

Section 4.7

    

Income Tax on Residential Units

     28   

ARTICLE 5 ALLOCATION OF PROFITS AND LOSSES

     28   

Section 5.1

    

Allocation of Profits and Losses

     28   

Section 5.2

    

Minimum Gain Chargeback Allocation Provisions

     29   

Section 5.3

    

Qualified Income Offset

     30   

Section 5.4

    

Nonrecourse Deductions

     30   

Section 5.5

    

Curative Allocations

     30   

Section 5.6

    

Limitation on Losses

     31   

Section 5.7

    

Section 704(c) Tax Allocations

     31   

Section 5.8

    

Allocations Between Transferor and Transferee

     32   

Section 5.9

    

Regulations Interpretation

     32   

ARTICLE 6 NON-LIQUIDATING DISTRIBUTIONS

     32   

Section 6.1

    

Initial Distribution

     32   

Section 6.2

    

Tax Distribution

     32   

Section 6.3

    

Distributable Cash

     33   

Section 6.4

    

Distribution of Distributable Cash

     33   

Section 6.5

    

Sponsor Subordinated Notes

     34   

ARTICLE 7 ACCOUNTING AND RECORDS; CAPITAL BUDGETS

     33   

Section 7.1

    

Books and Records

     33   

Section 7.2

    

Reports

     34   

Section 7.3

    

Tax Returns

     35   

Section 7.4

    

Tax Matters Partner

     35   

Section 7.5

    

Fiscal Year

     35   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

Section 7.6

    

Bank Accounts

     35   

Section 7.7

    

Tax Elections

     36   

Section 7.8

    

Business Plan and Budgets

     36   

Section 7.9

    

Ownership Ledger

     39   

ARTICLE 8 CONFIDENTIALITY; INTELLECTUAL PROPERTY

     39   

Section 8.1

    

Confidential Treatment of Information

     39   

Section 8.2

    

Intellectual Property

     39   

ARTICLE 9 MANAGEMENT

     40   

Section 9.1

    

General

     40   

Section 9.2

    

Management by Managing Member

     41   

Section 9.3

    

Exclusive Powers of the Board of Directors

     42   

Section 9.4

    

Replacement of Managing Member

     45   

Section 9.5

    

IW Special Representative

     45   

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

     46   

Section 10.1

    

MGM

     46   

Section 10.2

    

IW

     47   

Section 10.3

    

Brokers

     48   

ARTICLE 11 TRANSFER OF UNITS

     49   

Section 11.1

    

Restrictions on Transfers

     49   

Section 11.2

    

Permitted Transfers

     49   

Section 11.3

    

Conditions to Transfers

     49   

Section 11.4

    

Prohibited Transfers

     50   

Section 11.5

    

Distributions and Allocations in Respect of Transferred Units

     51   

Section 11.6

    

Right of First Offer

     51   

Section 11.7

    

Indirect Transfers

     52   

Section 11.8

    

Tag-Along Rights

     52   

ARTICLE 12 GAMING LAWS

     53   

Section 12.1

    

Qualifications

     53   

ARTICLE 13 EVENTS OF DEFAULT

     53   

Section 13.1

    

Events of Default

     54   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

Section 13.2

    

Remedies upon Default

     55   

Section 13.3

    

Indemnification

     55   

Section 13.4

    

Buy Out on Default

     56   

ARTICLE 14 DISSOLUTION AND LIQUIDATION

     56   

Section 14.1

    

Events of Dissolution

     56   

Section 14.2

    

Members’ Consent to Continue Business

     57   

Section 14.3

    

Dissolution and Liquidation

     57   

Section 14.4

    

Notice of Dissolution

     58   

Section 14.5

    

Disassociation

     58   

ARTICLE 15 MISCELLANEOUS PROVISIONS

     58   

Section 15.1

    

Waiver of Partition and Covenant Not to Withdraw

     58   

Section 15.2

    

Additional Agreements

     59   

Section 15.3

    

Notices

     59   

Section 15.4

    

Amendments

     60   

Section 15.5

    

Successors and Assigns

     60   

Section 15.6

    

Time

     60   

Section 15.7

    

Severability

     60   

Section 15.8

    

Counterparts

     60   

Section 15.9

    

Attorneys’ Fees and Other Costs

     60   

Section 15.10

    

Entire Agreement

     61   

Section 15.11

    

Further Assurances

     61   

Section 15.12

    

Headings; Interpretation

     61   

Section 15.13

    

Exhibits

     61   

Section 15.14

    

Approvals and Consents

     61   

Section 15.15

    

Estoppels

     61   

Section 15.16

    

Compliance with Laws and Contractual Obligations

     61   

Section 15.17

    

Remedies Cumulative

     62   

Section 15.18

    

Waiver

     62   

Section 15.19

    

Governing Law and Choice of Forum

     62   

Section 15.20

    

Survival of Indemnification Obligations

     62   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page  

Section 15.21

    

Limited Liability

     62   

Section 15.22

    

Sovereign Immunity Waiver

     63   

Section 15.23

    

Member Enforcement

     63   

Section 15.24

    

Release of Dubai World

     63   

Section 15.25

    

Release of Mirage Resorts

     64   

Section 15.26

    

WAIVER OF TRIAL BY JURY

     64   

 

Exhibit A

  

Project Components

Exhibit B

  

Ancillary Agreements

Exhibit C

  

Partial Description of Project Assets

Exhibit D

  

Operations Management Agreements

Exhibit E

  

Gross Asset Value/Capital Contributions

Exhibit F

  

Intentionally Omitted

Exhibit G

  

Representatives of the Board Of Directors

Exhibit H

  

Material Competitors

Exhibit I

  

Construction Budget

Exhibit J

  

Benchmarking Data Presented at the May 2010 Meeting of Board of Directors

Schedule 1.11

  

Actual Pre-Closing Residential Proceeds

Schedule 3.2

  

Initial Capital Contributions

Schedule 6.1

  

Initial Distribution

 

-v-